 

Exhibit 10.1

SCYNEXIS, INC.,

as Issuer,


AND

Puissance Life Science Opportunities Fund VI,

as the Investor



 

Senior Convertible Note Purchase Agreement

Dated as of March 7, 2019


 

6.0% Convertible Senior Notes due 2025

 

 

--------------------------------------------------------------------------------

Table of Contents

 

 

 

 

Page

 

 

 

ARTICLE 1. DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

 

1

Section 1.01 Definitions

 

1

Section 1.02 Acts of Holder; Record Dates

 

10

Section 1.03 Effect of Headings and Table of Contents

 

10

Section 1.04 Successors and Assigns

 

10

Section 1.05 Severability Clause

 

10

Section 1.06 Benefits of Agreement

 

11

ARTICLE 2. PURCHASE AND ISSUANCE OF NOTES

 

11

Section 2.01 Purchase and Sale.

 

11

Section 2.02 Form of Notes

 

11

ARTICLE 3. THE SECURITIES

 

11

Section 3.01 Title and Terms; Payments

 

11

Section 3.02 Ranking

 

11

Section 3.03 Denominations

 

12

Section 3.04 Execution, Delivery and Dating

 

12

Section 3.05 Registration; Registration of Transfer and Exchange

 

12

Section 3.06 Transfer Restrictions.

 

12

Section 3.07 Mutilated, Destroyed, Lost and Stolen Notes

 

13

Section 3.08 Persons Deemed Owners

 

13

Section 3.09 Transfer and Exchange

 

13

Section 3.10 Cancellation

 

14

Section 3.11 Outstanding Notes.

 

14

ARTICLE 4. PARTICULAR COVENANTS OF THE COMPANY

 

15

Section 4.01 Payment of Principal and Interest

 

15

Section 4.02 Maintenance of Office or Agency

 

15

Section 4.03 Reports

 

15

Section 4.04 Offer to Repurchase upon Fundamental Change

 

16

Section 4.05 Existence

 

17

Section 4.06 Limitation on Additional Indebtedness

 

18

Section 4.07 Default Notices

 

19

ARTICLE 5. REDEMPTION

 

19

Section 5.01 No Right to Redeem Before March 15, 2022

 

19

Section 5.02 Right to Redeem the Notes on or After March 15, 2022

 

19

Section 5.03 Redemption Prohibited in Certain Circumstances

 

19

Section 5.04 Redemption Date

 

20

 

-i-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

Page

 

 

 

Section 5.05 Redemption Price

 

20

Section 5.06 Redemption Notice

 

20

ARTICLE 6. CONDITIONS

 

20

Section 6.01 Closing Date Conditions

 

20

ARTICLE 7. CONVERSION

 

21

Section 7.01 Right to Convert.

 

21

Section 7.02 Conversion Procedure.

 

22

Section 7.03 Settlement upon Conversion Into Common Stock.

 

22

Section 7.04 Adjustment of Conversion Rate

 

23

Section 7.05 Effect of Reclassification, Consolidation, Merger, Sale, Etc

 

29

Section 7.06 Adjustments of Prices

 

30

Section 7.07 Increased Conversion Rate Applicable to Certain Notes Surrendered
in Connection with Make-Whole Fundamental Changes

 

30

Section 7.08 Taxes on Shares Issued

 

31

Section 7.09 Reservation of Shares; Listing

 

31

Section 7.10 Shareholder Rights Plan

 

32

Section 7.11 Company Determination Final

 

32

Section 7.12 Exchange in Lieu of Conversion.

 

32

Section 7.13 .  Limits on Issuance of Shares of Common Stock upon Conversion.

 

32

ARTICLE 8. REPRESENTATIONS, WARRANTIES AND COVENANTS

 

34

Section 8.01 Representations and Warranties of the Investor

 

34

Section 8.02 Representations and Warranties of the Company

 

35

ARTICLE 9. EVENTS OF DEFAULT; REMEDIES

 

37

Section 9.01 Events of Default

 

37

Section 9.02 Reporting Defaults.

 

38

Section 9.03 Acceleration of Maturity; Waiver of Past Defaults and Rescission.

 

38

Section 9.04 Unconditional Right of Holders to Receive Payment and Convert

 

39

Section 9.05 Restoration of Rights and Remedies.

 

39

Section 9.06 Rights and Remedies Cumulative.

 

39

Section 9.07 Delay or Omission Not Waiver

 

39

Section 9.08 Control by Holders

 

39

Section 9.09 Undertaking for Costs

 

39

ARTICLE 10. MERGER, CONSOLIDATION OR SALE OF ASSETS

 

39

Section 10.01 Company May Consolidate, etc., only on Certain Terms

 

39

Section 10.02 Successor Substituted

 

40

 

-ii-

 

 

--------------------------------------------------------------------------------

Table of Contents

(continued)

 

 

 

Page

 

 

 

ARTICLE 11. REGISTRATION RIGHTS

 

40

Section 11.01 Registration.

 

40

Section 11.02 Obligation to Remove Legends

 

41

Section 11.03 Obligations of the Company

 

41

Section 11.04 Black-Out Periods

 

43

Section 11.05 Effect of Failure to File and Obtain Effectiveness of Registration
Statement or Failure to Timely Convert

 

43

Section 11.06 Obligations of Holders.

 

44

Section 11.07 Indemnification.

 

44

Section 11.08 Effectiveness; Termination; Survival

 

46

ARTICLE 12. [RESERVED]

 

46

ARTICLE 13. AMENDMENTS

 

46

Section 13.01 Amendments.

 

46

ARTICLE 14. MISCELLANEOUS

 

46

Section 14.01 Notices

 

46

Section 14.02 Confidentiality.

 

47

Section 14.03 When Notes Are Disregarded.

 

48

Section 14.04 Deferral of Payments When Payment Date is Not a Business Day

 

48

Section 14.05 Governing Law

 

48

Section 14.06 No Recourse against Others

 

48

Section 14.07 Successors

 

49

Section 14.08 Multiple Originals

 

49

Section 14.09 Indemnification

 

49

Section 14.10 Waiver of Consequential and Punitive Damages

 

49

Section 14.11 Table of Contents; Headings

 

49

Section 14.12 Severability Clause

 

49

Section 14.13 Calculations

 

49

Section 14.14 Waiver of Jury Trial

 

49

Section 14.15 Consent to Jurisdiction

 

50

Section 14.16 Tax Forms

 

50

 

 

 

-iii-

 

 

--------------------------------------------------------------------------------

 

SENIOR CONVERTIBLE NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of March
7, 2019 (the “Closing Date”), among SCYNEXIS, Inc., a Delaware corporation, as
Issuer (the “Company”), and Puissance Life Science Opportunities Fund VI (the
“Investor”).

RECITALS OF THE COMPANY

WHEREAS, the Company has duly authorized the issuance of its 6.0% Senior
Convertible Notes due 2025 (each a “Note” and, collectively, the “Notes”),
representing its unsecured and general, senior unsubordinated obligations and to
provide therefor, the Company has duly authorized the execution and delivery of
this Agreement; and

WHEREAS, the Company has agreed to issue the Notes to the Investor in exchange
for the payment by the Investor to the Company of the Purchase Price (as defined
below) and subject to the other terms set forth herein.

NOW, THEREFORE, THIS AGREEMENT WITNESSETH, for and in consideration of the
premises and the purchases of the Notes by the Investor, it is mutually agreed,
for the benefit of the Company and the ratable benefit of such Investor (and any
subsequent Holder (as defined below)), as follows:

ARTICLE 1.
DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

Section 1.01 Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

(i) the terms defined in this ARTICLE 1 have the meanings assigned to them in
this Article and include the plural as well as the singular;

(ii) “or” is not exclusive;

(iii) references to “dollars” or “$” refer to U.S. dollars;

(iv) references to “interest” that accrues on any Note includes Stated Interest
and, if applicable, and Special Interest;

(v) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with GAAP; and

(vi) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision of this Agreement.

“Affiliate” shall have the meaning specified in Rule 12b-2 under the Exchange
Act.

“Associate” shall have the meaning specified in Rule 12b-2 under the Exchange
Act.

“Agreement” means this Senior Convertible Note Purchase Agreement as originally
executed or as it may from time to time be supplemented or amended by one or
more agreements supplemental hereto entered into pursuant to the applicable
provisions hereof.

“Allowable Black-Out Period” has the meaning specified in Section 11.04.

“Average Life” means, as of any date, with respect to any Indebtedness, an
amount equal to (a) the sum of the product of (x) the number of years (rounded
to the nearest one-twelfth (1/12th) of one year) from such date to the dates of
each successive scheduled principal payment of such Indebtedness or mandatory
redemption; and (y) the amount of such payment, divided by (b) the sum of all
such payments.

 

--------------------------------------------------------------------------------

 

“Black-Out Period” has the meaning specified in Section 11.04.

“Beneficial Ownership Limit” shall have the meaning specified in Section
7.13(a).

“Board of Directors” means the board of directors of the Company or any
committee thereof duly authorized to act on behalf of such board.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the Federal Reserve Bank of New York is authorized or required by law or
executive order to close or be closed.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited) and any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of property of, such partnership,
whether outstanding on the date hereof or issued after the Closing Date;
provided, however, that Capital Stock will not include any Indebtedness that is
convertible into or exchangeable for (x) any such equity or (y) any combination
of such equity and cash based on the value of such equity.

“Close of Business” means 5:00 p.m. New York City time.

“Closing Date” has the meaning specified in the preamble of this Agreement.

“Commission” means the Securities and Exchange Commission, as from time to time
constituted or created under the Exchange Act.

“Common Equity” means the Capital Stock of any Person that is generally entitled
(a) to vote in the election of the directors of such Person or (b) if such
Person is not a corporation, to vote or otherwise participate in the selection
of the governing body, partners, managers or others that will control the
management and policies of such Person.

“Common Stock” means the shares of common stock, $0.001 par value per share, of
the Company as they exist on the date of this Agreement, subject to the
provisions of Section 7.05.

“Common Stock Change Event” has the meaning specified in Section 7.05.

“Company” means the Person named as the “Company” in the preamble of this
Agreement until a successor Person shall have become such pursuant to the
applicable provisions of this Agreement, and thereafter “Company” shall mean
such successor Person.

“Confidential Information” means any and all information, whether communicated
orally or in any physical form, including, without limitation, financial and all
other information which Disclosing Party or its authorized Representatives
provide to the Recipient, together with such portions of analyses, compilations,
studies or other documents, prepared by or for the Recipient and its
Representatives, which contain or are derived from information provided by
Disclosing Party or its authorized Representative. Without limiting the
foregoing, information shall be deemed to be provided by the Disclosing Party or
its authorized Representative to the extent it is learned or derived by the
Recipient or its Representatives (a) from any inspection, examination or other
review of books, records, contracts, other documentation or operations of the
Disclosing Party or its authorized Representative, (b) from communications with
the Disclosing Party or it Representatives or (c) created, developed, gathered,
prepared or otherwise derived by the Recipient or its Representatives while in
discussions with the Disclosing Party or its Representatives. However,
Confidential Information does not include any information which the Recipient
can demonstrate (i) is or becomes part of the public domain through no fault of
Recipient or its Representatives, (ii) was known by the Recipient on a
non-confidential basis prior to disclosure by the Disclosing Party or its
Representatives, or (iii) was independently developed by Persons who were not
given access to the Confidential Information disclosed to Recipient by the
Disclosing Party or its Representatives. For purposes of this

2

--------------------------------------------------------------------------------

 

Agreement, the party disclosing the Confidential Information shall be referred
to as “Disclosing Party” and the party receiving the Confidential Information
shall be referred to as the “Recipient.”

“Conversion Date” has the meaning specified in Section 7.02(a).

“Conversion Price” means, as of any time, an amount equal to (a) one thousand
dollars ($1,000) divided by (b) the Conversion Rate in effect at such time.

“Conversion Rate” means initially 739.0983 shares of Common Stock per $1,000
Principal Amount of Notes, subject to adjustment as set forth herein. Whenever
this Agreement refers to the Conversion Rate as of a particular date without
setting forth a particular time on such date, such reference will be deemed to
be to the Conversion Rate as of the Close of Business on such date.

“Daily VWAP” means, for each of the ten (10) consecutive Trading Days for the
calculation of the Interest Make-Whole Payment, the per share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
“SCYX <equity> AQR” (or its equivalent successor if such page is not available)
in respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such Trading Day (or if such
volume-weighted average price is unavailable, the market value of one share of
Common Stock on such Trading Day determined, using a volume-weighted average
method, by a nationally recognized independent investment banking firm retained
for this purpose by the Company). The “Daily VWAP” shall be determined without
regard to after-hours trading or any other trading outside of the regular
trading session trading hours.

“Default” means any event that is or with the passage of time or the giving of
notice or both would become an Event of Default.

“Delay Payments” has the meaning specified in Section 11.04.

“Demand” has the meaning specified in Section 11.01.

“Designated Counsel” has the meaning specified in Section 11.03(k).

“Disclosing Party” has the meaning specified in the definition of “Confidential
Information.”

“Disqualified Capital Stock” of any Person means any class of Capital Stock of
such Person that, by its terms, or by the terms of any related agreement or of
any security into which it is convertible or exchangeable, is, or upon the
happening of any event (other than a Fundamental Change or similar event) or the
passage of time would be, required to be redeemed by such Person, at the option
of the holder thereof, or matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, in whole or in part, on or prior to the
date which is 91 days after the Maturity Date; provided, however, that any class
of Capital Stock of such Person that, by its terms, authorizes such Person to
satisfy in full its obligations with respect to the payment of dividends or upon
maturity, redemption (pursuant to a sinking fund or otherwise) or repurchase
thereof or otherwise by the delivery of Capital Stock that is not Disqualified
Capital Stock, and that is not convertible or exchangeable for Disqualified
Capital Stock or Indebtedness, will not be deemed to be Disqualified Capital
Stock so long as such Person satisfies such obligations solely by the delivery
of Capital Stock that is not Disqualified Capital Stock.

“Distributed Property” has the meaning specified in Section 7.04(c).

“Effective Date” means, for any Registration Statement, the date that such
Registration Statement has become effective under the Securities Act.

“Effectiveness Failure” has the meaning specified in Section 11.04.

“Eligible Market” means the New York Stock Exchange, The Nasdaq Global Market,
The Nasdaq Global Select Market, The Nasdaq Capital Market or the OTC Bulletin
Board (or any of their respective successors).

3

--------------------------------------------------------------------------------

 

“Equity Interest” means, with respect to any Person, the Capital Stock of such
Person and all warrants, options or other rights to acquire the Capital Stock of
such Person; provided, however, that Equity Interests will not include any
Indebtedness that is convertible into or exchangeable for (x) any such Capital
Stock or (y) any combination of such Capital Stock and cash based on the value
of such Capital Stock.

“Event of Default” has the meaning specified in Section 9.01.

“Ex-Dividend Date” means, with respect to a issuance, dividend or distribution
on the Common Stock, the first date on which the shares of Common Stock trade on
the applicable exchange or in the applicable market, regular way, without the
right to receive such issuance, dividend or distribution in question, from the
Company or, if applicable, from the seller of the shares of Common Stock on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market. For the avoidance of doubt, any alternative trading
convention on the applicable exchange or market in respect of the Common Stock
under a separate ticker symbol or CUSIP number will not be considered “regular
way” for this purpose.

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Expiration Date” has the meaning specified in Section 7.04(e).

“Expiration Time” has the meaning specified in Section 7.04(e).

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Fundamental Change” means:

(a) any “person” or “group” (within the meaning of Sections 13(d)(3) or 14(d)(2)
of the Exchange Act), other than the Company or its Wholly Owned Subsidiaries,
or their respective employee benefit plans, has become and/or files any report
with the Commission indicating that such person or group is or has become the
direct or indirect “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of more than fifty percent (50%) of the voting power of the
Company’s Common Equity then outstanding; provided that no person or group shall
be deemed to be the beneficial owner of any securities tendered pursuant to a
tender or exchange offer made by or on behalf of such person or group until such
tendered securities are accepted for purchase or exchange under such offer;

(b) the consummation of (i) any recapitalization, reclassification or change of
the Common Stock (other than changes resulting from a subdivision, combination
or change in par value) as a result of which the Common Stock would be converted
into, or exchanged for, stock, other securities or other property or assets;
(ii) any share exchange, consolidation or merger of the Company pursuant to
which the Common Stock will be converted into cash, securities or other property
or assets; or (iii) any sale, lease or other transfer, in one transaction or a
series of transactions, of all or substantially all of the consolidated assets
of the Company and its Subsidiaries, taken as a whole, to any Person other than
one of the Company’s direct or indirect Wholly Owned Subsidiaries; provided,
however, that a transaction described in clauses (i) or (ii) in which the
holders of all classes of the Company’s Common Equity immediately prior to such
transaction own, directly or indirectly, more than fifty percent (50%) of all
classes of Common Equity of the continuing or surviving corporation or
transferee or the parent thereof immediately after such transaction in
substantially the same proportions (relative to each other) as such ownership
immediately prior to such transaction shall not be a Fundamental Change pursuant
to this clause (b);

(c) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company (other than in connection with a
transaction described in clause (b) above); or

(d) the Common Stock (or other common stock, if any, then underlying the Notes)
ceases to be listed or quoted on an Eligible Market and are not promptly
re-listed or re-quoted on an Eligible Market.

4

--------------------------------------------------------------------------------

 

A transaction or transactions described in clause (a) or clause (b) above will
not constitute a Fundamental Change, however, if at least ninety percent (90%)
of the consideration received or to be received by the holders of the Company’s
Common Equity, excluding cash payments for fractional shares or pursuant to
statutory appraisal rates, in connection with such transaction or transactions
consist of shares of common stock, depositary receipts representing Common
Equity or other certificates representing Common Equity, in each case, that are
listed or quoted on any Eligible Market or will be so listed or quoted when
issued or exchanged in connection with such transaction or transactions and, as
a result of such transaction or transactions, the Notes become convertible into
such consideration, excluding cash payments for fractional shares or pursuant to
statutory appraisal rights.

“Fundamental Change Company Notice” has the meaning specified in Section
4.04(c).

“Fundamental Change Repurchase Date” has the meaning specified in Section
4.04(a).

“Fundamental Change Repurchase Notice” has the meaning specified in Section
4.04(b)(i).

“Fundamental Change Repurchase Price” has the meaning specified in Section
4.04(a).

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time.

“General Beneficial Ownership Limit” shall have the meaning specified in Section
7.13(a).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of, or pertaining to,
government.

The term “guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner, including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).

“Hedging and Short Sales” means all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act and all types of forward sale contracts,
options, puts, calls, short sales, swaps, derivatives and similar arrangements
(including on a total return basis).

“Holder” means a person in whose name a Note is registered on the Register;
provided, however, that, solely for purposes of Article 11, Holder means a
person in whose name any Registrable Security is registered on the books of the
Company or its transfer agent.

“Holder Beneficial Ownership Limit” shall have the meaning specified in Section
7.13(a).

“Indebtedness” with respect to any Person means any amount (absolute or
contingent) payable by such Person as debtor, borrower, issuer, guarantor or
otherwise (a) pursuant to an agreement or instrument involving or evidencing
money borrowed, the advance of credit, a conditional sale or a transfer with
recourse or with an obligation to repurchase or evidenced by a promissory note,
bond, debenture or similar instrument, (b) pursuant to a capital lease with
substantially the same economic effect as any such agreement or instrument, (c)
any obligations of the issuer thereof with respect to Disqualified Capital
Stock, (d) pursuant to indebtedness of a third party secured by (or for which
the holder of such indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on assets owned or acquired by such Person, whether
or not the indebtedness secured thereby has been assumed, (e) pursuant to an
interest rate protection agreement, foreign currency exchange agreement or other
hedging arrangement, (f) pursuant to a letter of credit issued for the account
of such Person, or (g) all guarantees by such Person with respect to
Indebtedness of the types specified in clauses (a) through (f) above of another
Person.

5

--------------------------------------------------------------------------------

 

For the avoidance of doubt, the Indebtedness of any Person shall include the
Indebtedness of any other entity to the extent such Person is directly liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages, penalties, claims, costs, expenses and
disbursements of any kind or nature whatsoever (including the reasonable fees
and disbursements of counsel of each Indemnified Party in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnified Party shall be designated as a
party or a potential party thereto, and any fees or expenses actually incurred
by any such Indemnified Party in enforcing the indemnity provided herein),
whether direct, indirect or consequential and whether based on any federal,
state or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations), on common law or equitable
cause or on contract or otherwise, imposed on, incurred by, or asserted against
any such Indemnified Party, in any manner relating to or arising out of this
Agreement or the Note Documents or the transactions contemplated hereby or
thereby (including any enforcement of any of the Note Documents).

“Indemnified Party” means the Investor and its Affiliates.

“Initial Notes” has the meaning specified in Section 3.01.

“Interest Make-Whole Payment” shall have the meaning specified in Section
7.01(b).

“Interest Payment Date” means, with respect to each Note, each of March 15 and
September 15 of each year, commencing on the date set forth in the certificate
representing such Note.

“Investor” has the meaning specified in the preamble of this Agreement.

“Last Reported Sale Price” of the Common Stock for any Trading Day means the
closing sale price per share (or, if no closing sale price is reported, the
average of the last bid price and the last ask price per share or, if more than
one in either case, the average of the average last bid prices and the average
last ask prices per share) of Common Stock on such Trading Day as reported in
composite transactions for the principal U.S. national or regional securities
exchange on which the Common Stock is then listed. If the Common Stock is not
listed on a U.S. national or regional securities exchange on such Trading Day,
then the Last Reported Sale Price will be the last quoted bid price per share of
Common Stock on such Trading Day in the over-the-counter market as reported by
OTC Markets Group Inc. or a similar organization. If the Common Stock is not so
quoted on such Trading Day, then the Last Reported Sale Price will be the
average of the mid-point of the last bid price and the last ask price per share
of Common Stock on such Trading Day from an investment banking firm selected by
the Company.

“Lien” means any mortgage or deed of trust, pledge, hypothecation, lien, charge,
attachment, setoff, encumbrance or other security interest in the nature thereof
(including any conditional sale agreement, equipment trust agreement or other
title retention agreement, a lease with substantially the same economic effect
as any such agreement) or other encumbrance of a similar nature.

“Make-Whole Fundamental Change” means any transaction or event that constitutes
a Fundamental Change (as defined above and determined after giving effect to any
exceptions to or exclusions from such definition, but without regard to the
proviso in clause (b) of the definition thereof).

“Make-Whole Fundamental Change Period” has the meaning specified in Section
7.07(a).

“Market Disruption Event” means, with respect to any date, the occurrence or
existence, during the one-half hour period ending at the scheduled close of
trading on such date on the principal U.S. national or regional securities
exchange or other market on which the Common Stock is listed for trading or
trades, of any material suspension or limitation imposed on trading (by reason
of movements in price exceeding limits permitted by the relevant exchange or
otherwise) in the Common Stock or in any options, contracts or future contracts
relating to the Common Stock.

6

--------------------------------------------------------------------------------

 

“Material Adverse Effect” means (a) a material adverse change in the business,
operations, prospects, properties, liabilities, results of operations or
condition (financial or other) of the Company and its Subsidiaries, taken as a
whole; (b) a material adverse effect on the validity or enforceability of the
Note Documents or an adverse effect on the validity or enforceability of any
material provision thereof; (c) a material adverse effect on the ability of the
Company to consummate the transactions contemplated by the Note Documents or on
the ability of the Company to perform its obligations under the Note Documents;
(d) a material adverse effect on the rights or remedies of the Holder under any
of Note Documents; and (e) a material adverse effect on the right of the Holders
to receive the interest or any other payment due under the Note Documents.

“Material Contract” means any agreement, contract or other instrument pursuant
to which the Company or any of its Subsidiaries is a party or any of the
respective assets or properties of the Company or any of its Subsidiaries are
bound or committed and for which any breach, violation, nonperformance or early
cancellation could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

“Maturity Date” means March 15, 2025.

“Notes” has the meaning specified in the first paragraph of the Recitals hereof,
and includes any Note or Notes, as the case may be, delivered under this
Agreement.

“Note Documents” means this Agreement and the Notes.

“Open of Business” means 9:00 a.m., New York City time.

“Other Connection Taxes” means, with respect to any person, Taxes imposed as a
result of a present or former connection between such person and the
jurisdiction imposing such Tax (other than connections arising from such person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced this Agreement or any
Note, or sold or assigned an interest in this Agreement or any Note).

“Party” means the Company or any Holder; and “Parties” means the Company and the
Holders.

“Payment Default” has the meaning specified in Section 4.01.

“Permitted Refinancing Indebtedness” means any Indebtedness that Refinances any
other Indebtedness, including any successive Refinancings, so long as (a) such
Refinancing Indebtedness is an aggregate principal amount (or if incurred with
original issue discount, an aggregate issue price) not in excess of the sum of
(x) the aggregate principal amount (or if incurred with original issue discount,
the aggregate accreted value) then outstanding of the Indebtedness being
Refinanced; and (y) an amount necessary to pay any fees and expenses, including
premiums and defeasance costs, related to such Refinancing(s); (b) the Average
Life of such Refinancing Indebtedness is equal to or greater than the Average
Life of the Indebtedness being Refinanced; (c) the Stated Maturity of such
Refinancing Indebtedness is no earlier than the Stated Maturity of the
Indebtedness being Refinanced; and (d) such Refinancing Indebtedness is not
senior in right of payment to the Indebtedness that is being Refinanced.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Principal Amount” of a Note means the principal amount as set forth on the face
of the Note.

“Purchase Price” has the meaning specified in Section 2.01(b).

“Recipient” has the meaning specified in the definition of “Confidential
Information.”

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which the holders of the Common Stock have the right to
receive any cash, securities or other property or in which the

7

--------------------------------------------------------------------------------

 

Common Stock is exchanged for or converted into cash, securities or other
property, the date fixed for determination of holders of the Common Stock
entitled to receive such cash, securities or other property (whether such date
is fixed by the Board of Directors, statute or contract or otherwise).

“Redemption” means the repurchase of any Note by the Company pursuant to ARTICLE
5.

“Redemption Date” means the date fixed for the repurchase of any Notes by the
Company pursuant to a Redemption.

“Redemption Notice” has the meaning set forth in Section 5.06.

“Redemption Notice Date” means, with respect to a Redemption, the date on which
the Company sends the Redemption Notice for such Redemption pursuant to Section
5.06.

“Redemption Price” means the cash price payable by the Company to redeem any
Note upon its Redemption, calculated pursuant to Section 5.05.

“Reference Property” has the meaning specified in Section 7.05.

“Reference Property Unit” has the meaning specified in Section 7.05.

“Refinance” means, with respect to any specified Indebtedness, to refinance,
extend, renew, refund or repay or to issue other Indebtedness in exchange or
replacement for such specified Indebtedness. “Refinanced” and “Refinancing” have
meanings correlative to the foregoing.

“Register” has the meaning specified in Section 3.05.

“Registrable Securities” means, shares of Common Stock issued or issuable upon
conversion of the Notes, which shares of Common Stock are (x) to be held by or
held by, and (y) proposed to be sold in a registered offering by, in each case,
the converting Holder. Registrable Securities will continue to be Registrable
Securities until the first time at which they (a) are sold pursuant to an
effective registration statement under the Securities Act, (b) are sold pursuant
to Rule 144, (c) may be sold without limitation under Rule 144 (including are no
longer subject to the holding period, information requirements or volume
limitations under Rule 144), or (d) they have otherwise been transferred and new
securities not subject to transfer restrictions under any federal securities
laws and not bearing any legend substantially similar to a Restricted Stock
Legend will have been delivered by the Company.

“Registration Statement” means a Registration Statement of the Company required
to be filed pursuant to Section 11.01 under the Securities Act covering the
Registrable Securities.

“Regular Record Date” means, with respect to any Interest Payment Date, the
March 1 or September 1, as the case may be, immediately preceding such Interest
Payment Date.

“Reporting Event of Default” has the meaning specified in Section 9.02(a).

“Representative” means, with respect to any Person, any stockholder, member,
partner, manager, director, officer, employee, agent, advisor or other
representative of such Person.

“Requesting Holder” has the meaning specified in Section 11.01.

“Restricted Note” has the meaning specified in Section 3.06(a)(i).

“Restricted Notes Legend” means a legend substantially in the form of Note set
forth in Section 2.02.

“Restricted Stock” has the meaning specified in Section 3.06(b)(i).

8

--------------------------------------------------------------------------------

 

“Restricted Stock Legend” means a legend substantially in the form set forth in
Exhibit B hereto.

“Rule 144” means Rule 144 under the Securities Act (including any successor rule
thereto), as the same may be amended from time to time.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities and
all fees and disbursements of counsel for any Holder (other than the reasonable
fees and disbursements of Designated Counsel to be paid by the Company pursuant
to Section 11.03(k)) (which shall, in any event, be paid by such Holder).

“Shelf Offering” has the meaning specified in Section 11.01.

“Significant Subsidiary” means a Subsidiary of the Company that meets the
definition of “significant subsidiary” in Article 1, Rule 1-02 of Regulation S-X
under the Exchange Act, provided that, in the case of a Subsidiary that meets
the criteria of clause (3) of the definition thereof but not clause (1) or
(2) thereof, such Subsidiary shall not be deemed to be a Significant Subsidiary
unless the Subsidiary’s income from continuing operations before income taxes,
extraordinary items and cumulative effect of a change in accounting principle
exclusive of amounts attributable to any non-controlling interests for the last
completed fiscal year prior to the date of such determination exceeds
$10,000,000 (or its foreign currency equivalent).

“Special Interest” means any interest that accrues on any Note pursuant to
Section 9.02.

“Spin-Off” has the meaning specified in Section 7.04(c).

“Spin-Off Valuation Period” has the meaning specified in Section 7.04(c).

“Stated Interest” has the meaning specified in Section 4.01.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness, and will not include any contingent obligations to repay,
redeem or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.

“Stock Price” has the meaning specified in Section 7.07(c).

“Subsidiary” means, with respect to any Person:

(a) any corporation, association or other business entity of which more than 50%
of the total voting power of shares of Capital Stock entitled (without regard to
the occurrence of any contingency and after giving effect to any voting
agreement or stockholders’ agreement that effectively transfers voting power) to
vote in the election of directors, managers or trustees of the corporation,
association or other business entity is at the time owned or controlled,
directly or indirectly, by such Person or one or more of the other Subsidiaries
of such Person (or a combination thereof); and

(b) any partnership or limited liability company of which (i) more than 50% of
the capital accounts, distribution rights, total equity and voting interests or
general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(ii) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.

“Successor Company” has the meaning specified in Section 10.01(a).

9

--------------------------------------------------------------------------------

 

“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “master
agreement”), including any such obligations or liabilities under any master
agreement. For the avoidance of doubt, none of the Company’s equity securities
that are issued or distributed pursuant to any of the Company’s equity incentive
plans shall be considered a Swap Contract.

“Tax Return” shall mean all original, amended or estimated returns, statements,
filings, attachments and other documents or certifications filed or required to
be filed in respect of Taxes.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Tender/Exchange Offer Valuation Period” has the meaning specified in Section
7.04(e).

“Trading Day” means any day on which (i) trading in the Common Stock generally
occurs on the principal U.S. national or regional securities exchange on which
the Common Stock is then listed or, if the Common Stock is not then listed on a
U.S. national or regional securities exchange, on the principal other market on
which the Common Stock is then traded, and (ii) there is no Market Disruption
Event. If the Common Stock is not so listed or traded, then “Trading Day” means
a Business Day.

“U.S.” means the United States of America.

“Underwritten Offering” has the meaning specified in Section 11.01.

“Wholly Owned Subsidiary” means, with respect to a Person, a Subsidiary of such
Person all of the outstanding Capital Stock or other ownership interests of
which (other than directors’ qualifying shares) are owned by such Person or by
one or more Wholly Owned Subsidiaries of such Person.

Section 1.02 Acts of Holder; Record Dates. Any request, demand, authorization,
direction, notice, consent, waiver or other act of the Holder of any Note shall
bind every future Holder of the same Note and the Holder of every Note issued
upon the registration of transfer thereof or in exchange therefor or in lieu
thereof in respect of anything done, omitted or suffered to be done by the
Company in reliance thereon, whether or not notation of such action is made upon
such Note.

Section 1.03 Effect of Headings and Table of Contents. The Article and Section
headings herein and the Table of Contents are for convenience only and shall not
affect the construction hereof, and all Article and Section references are to
Articles and Sections, respectively, of this Agreement unless otherwise
expressly stated.

Section 1.04 Successors and Assigns. All covenants and agreements in this
Agreement by the Company or the Holders, as applicable, shall bind its
successors and assigns, whether so expressed or not.

Section 1.05 Severability Clause. In case any provision in this Agreement or in
the Notes shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

10

--------------------------------------------------------------------------------

 

Section 1.06 Benefits of Agreement. Nothing in this Agreement or in the Notes,
express or implied, shall give to any Person, other than the parties hereto,
their respective successors hereunder, any Holder and the persons, entities
specifically referenced in Section 11.07 any benefit or any legal or equitable
right, remedy or claim under this Agreement; provided, however, that no right of
the Investor, as such, hereunder, will inure to the benefit of any Holder, as
such, that is not the Investor.

ARTICLE 2.
PURCHASE AND ISSUANCE OF NOTES

Section 2.01 Purchase and Sale.

(a) Upon the terms and subject to the conditions of this Agreement, on the basis
of the representations and warranties hereby contained, the Company agrees to
issue and sell to the Investor, and the Investor agrees to purchase from the
Company upon the satisfaction of the conditions set forth in Section 6.01, a
Note having the Principal Amount, and at the cash Purchase Price, payable
immediately available funds, in an amount, set forth in Section 2.01(b) below,
in each case on the Closing Date.

(b) The purchase price (the “Purchase Price”) payable by each Holder on the
Closing Date and the aggregate Principal Amount of Notes issuable by the Company
on the Closing Date to such Holder, in each case upon the terms and subject to
the conditions of this Agreement, are set forth below:

(i) for Puissance Life Science Opportunities Fund VI, (x) the Purchase Price is
sixteen million dollars ($16,000,000), and (y) the Principal Amount is sixteen
million dollars ($16,000,000).

(c) The Notes shall initially be issued in the form of permanent Notes in
registered form in substantially the form set forth in this Article.

Section 2.02 Form of Notes. The Notes shall be substantially in the form set
forth in Exhibit A, the terms and provisions of which shall constitute, and are
hereby expressly incorporated in and made, a part of this Agreement.

Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends or endorsements as the officer executing the same
may approve (execution thereof to be conclusive evidence of such approval) and
as are not inconsistent with the provisions of this Agreement, or as may be
required to comply with any law or with any rule or regulation made pursuant
thereto or with any rule or regulation of any securities exchange or automated
quotation system on which the Notes may be listed or designated for issuance, or
to conform to usage or to indicate any special limitations or restrictions to
which any particular Notes are subject.

ARTICLE 3.
THE SECURITIES

Section 3.01 Title and Terms; Payments. The aggregate Principal Amount of Notes
that may be executed and delivered under this Agreement is initially limited to
$16,000,000 (the “Initial Notes”), except for Notes delivered upon transfer of,
or in exchange for, or in lieu of, other Notes pursuant to Sections 3.05, 3.07
or 3.09.

The Notes shall be known and designated as the “6.0% Senior Convertible Notes
due 2025” of the Company. The Principal Amount of each outstanding Note shall be
payable on the Maturity Date.

The principal of, and interest on, the Notes will be paid by wire transfer of
immediately available funds to such Holder’s account within the United States,
as designated by such Holder to the Company in writing at least five (5)
calendar days prior to the applicable payment date.

Any Notes repurchased by the Company will be retired and no longer outstanding
hereunder.

Section 3.02 Ranking. The Notes constitute general, senior unsubordinated
obligations of the Company.

11

--------------------------------------------------------------------------------

 

Section 3.03 Denominations. The Notes shall be issuable only in registered form
without coupons and in denominations of $1,000 and any integral multiple of
$1,000 in excess thereof.

Section 3.04 Execution, Delivery and Dating. The Notes shall be executed on
behalf of the Company by its Chief Executive Officer, its President or its Chief
Financial Officer.

Notes bearing the manual or facsimile signatures of individuals who were, at the
time of the execution of such Notes, the proper officers of the Company shall
bind the Company, notwithstanding that such individuals or any of them have
thereafter ceased to hold such offices.

Each Note shall be dated the date of its issuance.

Section 3.05 Registration; Registration of Transfer and Exchange. The Company
shall maintain a register (the “Register”) in which, subject to such reasonable
regulations as it may prescribe, the Company shall provide for the registration
of Notes and of transfers of Notes.

Subject to Section 3.06 and the other provisions of this Section 3.05, upon
surrender for registration of transfer of any Note at an office or agency of the
Company designated pursuant to Section 4.02 for such purpose, the Company shall
execute one or more new Notes of any authorized denominations and of a like
aggregate Principal Amount and tenor, each such Note bearing such restrictive
legends as may be required by this Agreement.

All Notes issued upon any registration of transfer or exchange of Notes shall be
the valid obligations of the Company, evidencing the same debt, and entitled to
the same benefits under this Agreement, as the Notes surrendered upon such
registration of transfer or exchange.

Every Note presented or surrendered for registration of transfer or for exchange
shall (if so required by the Company) be duly endorsed, or be accompanied by a
written instrument of transfer in form satisfactory to the Company duly executed
by the Holder thereof or his attorney duly authorized in writing. As a condition
to the registration of transfer of any Notes, the Company may require evidence
satisfactory to them as to the compliance with the restrictions set forth in the
legend on such Notes.

Section 3.06 Transfer Restrictions.

(a) Restricted Notes.

(i) Every Note (and all securities issued in exchange therefor or substitution
thereof) that bears, or that is required under this Section 3.06 to bear, the
Restricted Notes Legend will be deemed to be a “Restricted Note.” Each
Restricted Note will be subject to the restrictions on transfer set forth in the
Restricted Notes Legend unless such restrictions on transfer are eliminated or
otherwise waived by written consent of the Company, and each Holder of a
Restricted Note, by such Holder’s acceptance of such Restricted Note, will be
deemed to be bound by such restrictions on transfer.

(ii) Any Note (or any security issued in exchange therefor or substitution
thereof, except any shares of Common Stock issued upon the conversion thereof)
will bear the Restricted Notes Legend unless the Company reasonably determines
that the Restricted Notes Legend may be removed from such Note.

(b) Restricted Stock.

(i) Every share of Common Stock that bears, or that is required under this
Section 3.06 to bear, the Restricted Stock Legend will be deemed to be
“Restricted Stock.” Each share of Restricted Stock will be subject to the
restrictions on transfer set forth in the Restricted Stock Legend unless such
restrictions on transfer are eliminated or waived by written consent of the
Company, and each Holder of Restricted Stock, by such Holder’s acceptance of
Restricted Stock, will be deemed to be bound by such restrictions on transfer.

12

--------------------------------------------------------------------------------

 

(ii) Any share of Common Stock issued upon the conversion of a Note will be
issued in book entry form with the applicable transfer agent, subject to the
Restricted Stock Legend unless (A) covered by an effective registration
statement under the Securities Act and a current prospectus naming as a selling
stockholder the person to whom such share is issued or (B) the Company
reasonably determines that such share of Common Stock need not bear the
Restricted Stock Legend or need not be issued in such format.

(c) As used in this Section 3.06, the term “transfer” means any sale, pledge,
hedging transaction, transfer, loan, hypothecation or other disposition
whatsoever of any Restricted Note or Restricted Stock or any interest therein.

Section 3.07 Mutilated, Destroyed, Lost and Stolen Notes. If any mutilated Note
is surrendered to the Company, the Company shall execute and deliver in exchange
therefor a new Note of like tenor and Principal Amount and bearing an
identification number not contemporaneously outstanding.

If there shall be delivered to the Company (a) evidence to its satisfaction of
the destruction, loss or theft of any Note and (b) such security or indemnity as
may be required by its to save it and any of its agents harmless, then, in the
absence of notice to the Company that such Note has been acquired by a bona fide
purchaser, the Company shall execute, in lieu of any such destroyed, lost or
stolen Note, a new Note of like tenor and Principal Amount and bearing an
identification number not contemporaneously outstanding.

In case any such mutilated, destroyed, lost or stolen Note has become or is
about to become due and payable, the Company in its discretion may, instead of
issuing a new Note, pay such Note.

Upon the issuance of any new Note under this Section 3.07, the Company may
require payment by the relevant Holder of a sum sufficient to cover any tax or
other governmental charge that may be imposed in relation thereto and any other
expenses connected therewith.

Every new Note issued pursuant to this Section 3.07 in lieu of any destroyed,
lost or stolen Note shall constitute an original additional contractual
obligation of the Company, whether or not the destroyed, lost or stolen Note
shall be at any time enforceable by anyone, and shall be entitled to all the
benefits of this Agreement equally and proportionately with any and all other
Notes duly issued hereunder.

The provisions of this Section are exclusive and shall preclude (to the extent
lawful) all other rights and remedies with respect to the replacement or payment
of mutilated, destroyed, lost or stolen Notes.

Section 3.08 Persons Deemed Owners. Prior to due presentment of a Note for
registration of transfer to the Company or any agent of the Company, the Company
or such agent shall treat the Person in whose name such Note is registered as
the owner of such Note for the purpose of receiving payment of the principal of
such Note and for all other purposes whatsoever, whether or not such Note be
overdue, and neither the Company nor any agent of the Company shall be affected
by notice to the contrary.

Section 3.09 Transfer and Exchange.

(a) Provisions Applicable to All Transfers and Exchanges.

(i) Subject to the restrictions set forth in this Section 3.09 and elsewhere in
this Agreement, Notes may be transferred or exchanged from time to time as
desired, and each such transfer or exchange will be noted by the Company in the
Register.

(ii) All Notes issued upon any registration of transfer or exchange in
accordance with this Agreement will be the valid obligations of the Company,
evidencing the same debt, and entitled to the same benefits under this
Agreement, as the Notes surrendered upon such registration of transfer or
exchange.

13

--------------------------------------------------------------------------------

 

(iii) No service charge will be imposed on any Holder of a Note for any exchange
or registration of transfer, but the Company may require such Holder to pay a
sum sufficient to cover any transfer tax that are Other Connection Taxes,
assessment or other governmental charge imposed in connection with such
registration of transfer or exchange to a person other than the Company or its
affiliates.

(iv) Unless the Company specifies otherwise, the Company will not be required to
exchange or register a transfer of any Note that has been surrendered for
conversion or for which a Fundamental Change Repurchase Notice has been
delivered or that is subject to Redemption, except to the extent any portion of
such Note is not subject to the foregoing.

(v) Notwithstanding anything to the contrary herein, no transfer or exchange of
any Note will be permitted without the prior written consent of the Company (not
to be unreasonably withheld, conditioned or delayed).

(b) Transfer and Exchange of Notes.

(i) If a transfer of a Note is otherwise permitted hereunder, a Holder may
transfer such Note by: (A) surrendering such Note for registration of transfer
to the Company, together with any endorsements or instruments of transfer
required by the Company; (B) delivering any documentation that the Company
requires to ensure that such transfer complies with Section 3.05, Section 3.06
and any applicable securities laws; and (C) satisfying all other requirements
for such transfer set forth in this Section 3.09 and in Section 3.05 and Section
3.06. Upon the satisfaction of conditions (A), (B) and (C) above, the Company,
in accordance with Section 3.04, will promptly execute and deliver, in the name
of the designated transferee or transferees, one or more new Notes, of any
authorized denominations, having like aggregate Principal Amount and bearing any
restrictive legends required by Section 3.06.

(ii) A Holder may exchange a Note for other Notes of any authorized
denominations and aggregate Principal Amount equal to the aggregate Principal
Amount of the Notes to be exchanged by surrendering such Notes, together with
any endorsements or instruments of transfer required by the Company at any
office or agency maintained by the Company for such purposes pursuant to Section
4.02. Whenever a Holder surrenders Notes for exchange, the Company, in
accordance with Section 3.04, will promptly execute and deliver the Notes that
such Holder is entitled to receive, bearing identification numbers not
contemporaneously outstanding and any restrictive legends that such Notes are to
bear under Section 3.06.

Section 3.10 Cancellation. The Company at any time may cancel any Notes
previously delivered hereunder that the Company may have acquired in any manner
whatsoever. All Notes surrendered for registration of transfer, exchange,
payment, purchase, repurchase, conversion (pursuant to ARTICLE 7) or
cancellation will be subject to immediate cancellation by the Company. If the
Company shall acquire any of the Notes, such acquisition shall not operate as a
redemption or satisfaction of the Indebtedness represented by such Notes unless
and until the same are cancelled. The Notes so acquired, while held by or on
behalf of the Company or any of its Subsidiaries, shall not entitle the Holder
thereof to convert the Notes. The Company may not issue new Notes to replace
Notes it has paid in full or cancelled.

Section 3.11 Outstanding Notes.

(a) Generally. The Notes that are outstanding at any time will be deemed to be
those Notes that, at such time, have been duly executed and delivered, excluding
those Notes (or portions thereof) that have theretofore been (i) delivered to
the Company for cancellation in accordance with Section 3.10; (ii) paid in full
in accordance herewith; or (iii) deemed to cease to be outstanding to the extent
provided in, and subject to, subsection (b), (c) or (d) of this Section 3.11.

(b) Replaced Notes. If a Note is replaced pursuant to Section 3.07, then such
Note will cease to be outstanding at the time of its replacement, unless the
Company receives proof reasonably satisfactory to it that such Note is held by a
bona fide purchaser under applicable law.

14

--------------------------------------------------------------------------------

 

(c) Maturing Notes and Notes Subject to Redemption or Repurchase. If the Company
has caused any Note to be (or portion thereof) repaid in full as provided
herein, whether a Fundamental Change Repurchase Date, a Redemption Date, the
Maturity Date or otherwise, then (i) such Notes (or portion thereof) will be
deemed, as of the date of such payment, to cease to be outstanding, and (ii) the
rights of the Holders of such Notes (or such portion thereof), as such, will
terminate with respect to such Notes (or such portion thereof), in each case
subject to the right of Holders as of the Close of Business on a Regular Record
Date to receive interest as provided in Section 5.05 or Section 4.04(a), if
applicable.

(d) Notes to Be Converted. At the Close of Business on the Conversion Date for
any Note (or any portion thereof) to be converted, such Note (or such portion)
will (unless there occurs a Default in the delivery of the consideration due
upon conversion or interest due upon such conversion) be deemed to cease to be
outstanding, subject to Section 7.03(d).

(e) Cessation of Accrual of Interest. Except as provided in Section 4.04(a) or
Section 7.03(d), interest will cease to accrue on each Note from, and including,
the date that such Note is deemed, pursuant to this Section 3.11, to cease to be
outstanding, unless there occurs a default in the payment or delivery of any
cash or other property due on such Note.

ARTICLE 4.
PARTICULAR COVENANTS OF THE COMPANY

Section 4.01 Payment of Principal and Interest. The Company covenants and agrees
that it shall duly and punctually pay or cause to be paid the principal of and
interest on each of the Notes to the applicable Holder of the Notes at the
places, at the respective times and in the manner provided herein and in the
Notes. Each Note will accrue interest at a rate per annum equal to 6.0% (the
“Stated Interest”), plus any Special Interest that may accrue pursuant to
Section 9.02 or this Section 4.01, respectively. Stated Interest on each Note
will (a) accrue from, and including, the most recent date to which Stated
Interest has been paid or duly provided for (or, if no Stated Interest has
theretofore been paid or duly provided for, the date set forth in the
certificate representing such Note as the date from, and including, which Stated
Interest will begin to accrue in such circumstance) to, but excluding, the date
of payment of such Stated Interest; and (b) be, except as otherwise provided in
this Agreement, payable quarterly in arrears on each Interest Payment Date,
beginning on the first Interest Payment Date set forth in the certificate
representing such Note, to the Holder of such Note as of the Close of Business
on the immediately preceding Regular Record Date. Interest on the Notes will be
computed on the basis of a 360-day year comprised of twelve 30-day months.
Special Interest, if any, will accrue and be paid in the manner set forth in
Section 9.02 and this Section 4.01, respectively.

Section 4.02 Maintenance of Office or Agency. The Company shall maintain an
office or agency in the United States, where the Notes may be surrendered for
registration of transfer or exchange or for presentation for payment or for
conversion and where notices and demands to or upon the Company in respect of
the Notes and this Agreement may be served. The initial location of such office
and agency is the Company’s address set forth in Section 14.01, and the Company
shall give prompt written notice to each Holder of any change in the location of
such office or agency.

The Company may also from time to time designate co-registrars and one or more
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations. The
Company will give prompt written notice of any such designation or rescission
and of any change in the location of any such other office or agency.

Section 4.03 Reports. The Company shall furnish to the Holders, on or before the
fifteenth (15th) day after the date that the Company is required to file the
same (after giving effect to all applicable grace periods under the Exchange
Act), all annual and quarterly reports (on Form 10-K or Form 10-Q or any
respective successor form) that the Company is required to file with the
Commission pursuant to Section 13(a) or 15(d) of the Exchange Act; provided,
however, that the Company need not send to any Holder any material for which the
Company has received, or is seeking in good faith and has not been denied,
confidential treatment by the Commission. Any report that the Company files with
the Commission through the EDGAR system (or any successor thereto) will be
deemed to be sent to the Holders at the time such report is so filed.

15

--------------------------------------------------------------------------------

 

Section 4.04 Offer to Repurchase upon Fundamental Change.

(a) If a Fundamental Change occurs at any time prior to the Maturity Date, each
Holder shall have the right, at such Holder’s option, to require the Company to
repurchase for cash all of such Holder’s Notes, or any portion thereof that is
equal to $1,000 or an integral multiple of $1,000 in excess thereof, on the date
(the “Fundamental Change Repurchase Date”) specified by the Company that is not
less than twenty (20) Business Days or more than thirty (30) Business Days
following the date of the Fundamental Change Company Notice at a repurchase
price equal to one hundred percent (100%) of the Principal Amount thereof, plus
accrued and unpaid interest, if any, thereon to, but excluding, the Fundamental
Change Repurchase Date (the “Fundamental Change Repurchase Price”), unless the
Fundamental Change Repurchase Date for any Note to be so repurchased falls after
a Regular Record Date but on or prior to the Interest Payment Date to which such
Regular Record Date relates, in which case the Company shall instead pay, on
such Interest Payment Date, pay to the Holder of record of such Note as of the
Close of Business on such Regular Record Date, the amount of interest that would
have accrued on such Note to such Interest Payment Date, and the Fundamental
Change Repurchase Price of such Note shall be equal to one hundred percent
(100%) of the Principal Amount of such Notes.

(b) Repurchases of Notes under this Section 4.04 shall be made, at the option of
the Holder thereof. To exercise such right, such Holder must deliver, prior to
the Close of Business on the Business Day immediately preceding the Fundamental
Change Repurchase Date, to the Company:

(i) a duly completed notice (the “Fundamental Change Repurchase Notice”) to the
Company; and

(ii) the Notes to be repurchased.

The Fundamental Change Repurchase Notice in respect of any Notes to be
repurchased shall state:

(i) the certificate numbers of the Notes to be delivered for repurchase;

(ii) the portion of the principal amount of Notes to be repurchased, which must
be $1,000 or an integral multiple in excess thereof; and

(iii) that the Notes are to be repurchased by the Company pursuant to the
applicable provisions of the Notes and this Agreement.

Notwithstanding anything herein to the contrary, any Holder delivering to the
Company the Fundamental Change Repurchase Notice contemplated by this Section
4.04 shall have the right to withdraw, in whole or in part, such Fundamental
Change Repurchase Notice by at any time prior to the close of business on the
Business Day immediately preceding the Fundamental Change Repurchase Date by
delivery of a written notice of withdrawal to the Company in accordance with
Section 4.04(e).

(c) On or before the 20th Business Day after the occurrence of a Fundamental
Change, the Company shall provide to all Holders of Notes a written notice (the
“Fundamental Change Company Notice”) of the occurrence of the Fundamental Change
and of the repurchase right at the option of the Holders arising as a result
thereof. Each Fundamental Change Company Notice shall specify:

(i) the events causing the Fundamental Change;

(ii) the date of the Fundamental Change;

(iii) the last date on which a Holder may exercise the repurchase right pursuant
to this Section 4.04;

(iv) the Fundamental Change Repurchase Price;

16

--------------------------------------------------------------------------------

 

(v) the Fundamental Change Repurchase Date;

(vi) if applicable, the Conversion Rate and any adjustments to the Conversion
Rate resulting from the Fundamental Change;

(vii) that the Notes with respect to which a Fundamental Change Repurchase
Notice has been delivered by a Holder may be converted only if the Holder
withdraws the Fundamental Change Repurchase Notice in accordance with the terms
of this Agreement; and

(viii) the procedures that Holders must follow to require the Company to
repurchase their Notes.

No failure of the Company to give the foregoing notices and no defect therein
shall limit the Holders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 4.04.

(d) Notwithstanding the foregoing, no Notes may be repurchased by the Company on
any date at the option of the Holders upon a Fundamental Change if the principal
amount of the Notes has been accelerated, and such acceleration has not been
rescinded, on or prior to such date (except in the case of an acceleration
resulting from a Default by the Company in the payment of the Fundamental Change
Repurchase Price with respect to such Notes).

(e) A Fundamental Change Repurchase Notice may be withdrawn (in whole or in
part) by means of a written notice of withdrawal delivered to the Company at any
time prior to the Close of Business on the Business Day immediately preceding
the Fundamental Change Repurchase Date, specifying:

(i) the principal amount of the Notes with respect to which such notice of
withdrawal is being submitted, which must be $1,000 or an integral multiple of
$1,000 in excess thereof;

(ii) the certificate number of the Note in respect of which such notice of
withdrawal is being submitted; and

(iii) the principal amount, if any, of such Note that remains subject to the
original Fundamental Change Repurchase Notice, which portion must be in
principal amounts of $1,000 or an integral multiple of $1,000 in excess thereof.

(f) The Company shall not be required to repurchase or make an offer to
repurchase the Notes upon a Fundamental Change if a third party makes such an
offer in the same manner, at the same time and otherwise in compliance with the
requirements made for an offer made by the Company as set forth in this Section
4.04 and such third party purchases all Notes properly surrendered and not
validly withdrawn under its offer in the same manner, at the same time and
otherwise in compliance with the requirements for an offer made by the Company
as set forth in this Section 4.04.

(g) Notwithstanding anything to the contrary in this Section 4.04, the Company
will not be required to send a Fundamental Change Company Notice, or offer to
repurchase or repurchase any Notes pursuant to this Section 4.04, in connection
with a Fundamental Change occurring pursuant to clause (b)(i) or (b)(ii) of the
definition thereof, if (i) such Fundamental Change constitutes a Common Stock
Change Event whose Reference Property consists solely of cash in U.S. dollars;
(ii) immediately after such Fundamental Change, the Notes become convertible,
pursuant to Section 7.05 and, if applicable, Section 7.07, into solely cash in
U.S. dollars in an amount per Note that equals or exceeds the Fundamental Change
Repurchase Price per Note (calculated assuming that the same includes accrued
interest to, but excluding, the latest possible Fundamental Change Repurchase
Date for such Fundamental Change); and (iii) the Company notifies Holders of the
occurrence of such Fundamental Change and that, pursuant to this Section
4.04(g), the Company is not required to offer to repurchase the Notes in
connection therewith.

Section 4.05 Existence. Subject to ARTICLE 10, the Company will do or cause to
be done and will cause its Subsidiaries to do all things necessary to preserve
and keep in full force and effect their respective existence and

17

--------------------------------------------------------------------------------

 

material rights (charter and statutory); provided, however, that the Company
need not preserve or keep in full force and effect any such existence or right
if the Board of Directors determines that (a) the preservation thereof is no
longer desirable in the conduct of the business of the Company and its
Subsidiaries, taken as a whole; and (b) the loss thereof is not, individually or
in the aggregate, materially adverse to the Holders.

Section 4.06 Limitation on Additional Indebtedness. Neither the Company nor any
of its Subsidiaries shall, directly or indirectly, incur any Indebtedness for
borrowed money that is secured Indebtedness that is senior in right of payment
to the Notes unless such Indebtedness is incurred after data from the Company’s
Phase 3 study in acute VVC has demonstrated that it has met its primary endpoint
with statistical significance; provided, however, that this Section 4.06 will
not prohibit the Company or any of its Subsidiaries from incurring any of the
following:

(i) any Indebtedness of the Company and its Subsidiaries in existence on the
date of this Agreement;

(ii) Indebtedness under the Initial Notes or under this Agreement with respect
to the Initial Notes;

(iii) the incurrence by the Company or any of its Subsidiaries of intercompany
Indebtedness between or among the Company and any of its Subsidiaries;

(iv) the incurrence by the Company or any of its Subsidiaries of Permitted
Refinancing Indebtedness in exchange for, or the net proceeds of which are used
to renew, refund, refinance, replace, defease or discharge any Indebtedness
(other than intercompany Indebtedness) that was permitted by this Agreement to
be incurred under clauses (i), (ii), (iv) and (v) of this Section 4.06;

(v) hedging obligations (including obligations under Swap Contracts) entered
into in the ordinary course of business by the Company or its Subsidiaries to
hedge or mitigate commercial risk;

(vi) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(vii)  Indebtedness in respect of letters of credit issued in the ordinary
course of business for the account of the Company or the account of any of its
Subsidiaries;

(viii) Indebtedness in respect of bank guarantees, surety or performance bonds
and similar instruments issued for our account or the account of any of the
Company’s Subsidiaries in order to provide security for:

(A) workers’ compensation claims, unemployment insurance and other types of
social security and employee health and disability benefits, or
casualty-liability insurance, payment obligations in connection with
self-insurance or similar requirements; and

(B) tenders, completion guarantees, statutory obligations, surety, environmental
or appeal bonds, bids, leases, government contracts, contracts (other than for
borrowed money), performance bonds or other obligations of a like nature;

(ix) Indebtedness arising from agreements of the Company or any of its
Subsidiaries providing for the indemnification, adjustment of purchase price,
earn-out, royalty, milestone or similar obligations, in each case assumed with
the acquisition or disposition of any business;

(x) Indebtedness incurred by the Company or any of its Subsidiaries consisting
of the financing of insurance premiums in the ordinary course of business;

(xi) Indebtedness incurred by the Company or any of its Subsidiaries in the
ordinary course of business arising from business credit card programs,
treasury, payment processing services, depository, over-draft and cash
management services;

18

--------------------------------------------------------------------------------

 

(xii) any guarantees (including keep-wells and support agreements) by the
Company or any of its Subsidiaries of Indebtedness of the Company or its
Subsidiaries not otherwise prohibited under the Indenture;

(xiii) Indebtedness of the Company or any of its Subsidiaries in respect of
purchase money indebtedness, Capital Lease Obligations or mortgage financings;

(xiv) to the extent constituting Indebtedness, Indebtedness representing any
taxes, assessments or governmental charges to the extent such taxes are being
contested in good faith and adequate reserves have been provided therefor in
conformity with GAAP; and

(xv) Indebtedness of a Person existing at the time such Person was acquired by
the Company or became the Company’s Subsidiary or assets were acquired from such
Person; provided that:

(A) such Indebtedness was not incurred in connection with, or in contemplation
of, such Person becoming a subsidiary or the acquisition of such assets; and

(B) neither the Company nor any of its Subsidiaries other than the Person (and
its subsidiaries) or assets acquired has any liability or obligation with
respect to such Indebtedness;

(xvi) customer deposits and advance payments received in the ordinary course of
business from customers for goods or services purchased in the ordinary course
of business; and

(xvii) additional Indebtedness incurred by the Company or any of its
Subsidiaries in an aggregate principal amount not to exceed $1,000,000 at any
one time outstanding.

Notwithstanding any other provision of this Section 4.06, the maximum amount of
Indebtedness that the Company or any of its Subsidiaries may incur pursuant to
this Section 4.06 shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.

This Section 4.06 shall cease to apply upon the occurrence of a Fundamental
Change described in clause (a) or (b) of the definition thereof or at such time
as less than 25% of the initial aggregate Principal Amount of the Notes remain
outstanding.

Section 4.07 Default Notices. The Company shall promptly give written notice to
each of the Holders, and in any event within 30 days after obtaining the
knowledge of the occurrence of any Default or Event of Default; provided that
the Company is not required to deliver such notice if such Default or Event of
Default has been cured.

ARTICLE 5.
REDEMPTION

Section 5.01 No Right to Redeem Before March 15, 2022. The Company may not
redeem the Notes at its option at any time before March 15, 2022.

Section 5.02 Right to Redeem the Notes on or After March 15, 2022. Subject to
the terms of this ARTICLE 5, the Company has the right, at its election, to
redeem all or any portion of the Notes not previously converted, at any time, on
a Redemption Date on or after March 15, 2022, for a cash purchase price equal to
the Redemption Price, but only if the Last Reported Sale Price per share of
Common Stock exceeds one hundred and thirty percent (130%) of the Conversion
Price on each of at least twenty (20) Trading Days (whether or not consecutive)
during the thirty (30) consecutive Trading Days ending on, and including, the
Trading Day immediately before the Redemption Notice Date for such Redemption.

Section 5.03 Redemption Prohibited in Certain Circumstances. Notwithstanding the
foregoing, no Notes may be redeemed by the Company pursuant to this ARTICLE 5 on
any date if the principal amount of the Notes has been accelerated, and such
acceleration has not been rescinded, on or prior to such date (except in the
case of an acceleration resulting from a Default by the Company in the payment
of the Redemption Price with respect to such Notes).

19

--------------------------------------------------------------------------------

 

Section 5.04 Redemption Date. The Redemption Date for any Redemption will be a
Business Day of the Company’s choosing that is on or after March 15, 2022 and is
no more than eighty (80), nor less than twenty (20), Business Days after the
Redemption Notice Date for such Redemption.

Section 5.05 Redemption Price. The Redemption Price for any Note called for
Redemption is an amount in cash equal to one hundred percent (100%) of the
Principal Amount of such Note plus accrued and unpaid interest on such Note to,
but excluding, the Redemption Date for such Redemption; provided, however, that
if such Redemption Date is after a Regular Record Date and on or before the next
Interest Payment Date, then (a) the Holder of such Note at the Close of Business
on such Regular Record Date will be entitled, notwithstanding such Redemption,
to receive, on such Interest Payment Date, the unpaid interest that would have
accrued on such Note to, but excluding, such Interest Payment Date (assuming,
solely for these purposes, that such Note remained outstanding through such
Interest Payment Date, if such Redemption Date is before such Interest Payment
Date); and (b) the Redemption Price will not include accrued and unpaid interest
on such Note to, but excluding, such Redemption Date.

Section 5.06 Redemption Notice. To call any Notes for Redemption, the Company
must send to each Holder a written notice of such Redemption (a “Redemption
Notice”) stating (a) that the Notes have been called for Redemption, briefly
describing the Company’s Redemption right under this Agreement; (b) the
Redemption Date for such Redemption; (c) the Redemption Price for such
Redemption; and (d) the place or places where Notes are to be surrendered for
payment of the Redemption Price. Once a Redemption Notice is given, the Notes
shall, on the Redemption Date, become due and payable at the Redemption Price,
and upon surrender of any Note for Redemption in accordance with such Redemption
Notice, such Note shall be paid by the Company at the Redemption Price.

ARTICLE 6.
CONDITIONS

Section 6.01 Closing Date Conditions. The obligation of the Investor to purchase
the Notes hereunder shall be subject to the satisfaction on the Closing Date of
the conditions precedent set forth below:

(a) The Company shall have delivered to the Investor the Notes and this
Agreement, each dated the Closing Date.

(b) The Company shall have delivered to the Investor an executed copy of a
certificate of the Company, dated the Closing Date, substantially in the form
set forth in Exhibit C hereto together with the attachments specified therein.

(c) The Company shall have delivered to the Investor (i) a certificate, dated
the Closing Date, of a senior officer of the Company (the statements made in
which to have been true and correct on and as of the Closing Date): (x)
attaching copies, certified by such officer as true and complete, of the
Company’s certificate of incorporation and bylaws (together with any and all
amendments thereto); (y) attaching copies, certified by such officer as true and
complete, of resolutions of the board of directors (or other governing body) of
the Company authorizing and approving the execution, delivery and performance by
the Company of this Agreement and the other Note Documents and the transactions
contemplated herein and therein; and (x) setting forth the incumbency of the
officer or officers of the Company who executed and delivered this Agreement and
the other Note Documents including therein a signature specimen of each such
officer or officers; and (ii) certificates of the appropriate Governmental
Authority of the jurisdiction of formation of the Company and its Subsidiaries,
stating that the Company and its Subsidiaries were in good standing under the
laws of such jurisdiction as of the Closing Date (or such earlier date as shall
be reasonably acceptable to the Investor).

(d) No event shall have occurred and be continuing that (i) constitutes a
Default or an Event of Default or (ii) could reasonably be expected to
constitute a Material Adverse Effect.

(e) All necessary governmental and third-party approvals, consents and filings
required for the issuance of the Notes and entry into the other Note Documents
shall have been obtained or made and shall remain in full force and effect.

20

--------------------------------------------------------------------------------

 

ARTICLE 7.
CONVERSION

Section 7.01 Right to Convert.

(a) Subject to and upon compliance with the provisions of this Agreement, each
Holder shall have the right, at such Holder’s option, at any time prior to the
Close of Business on the Business Day immediately preceding the Maturity Date,
to convert the Principal Amount of such Holder’s Notes, or any portion of such
Principal Amount that is $1,000 and any integral multiple of $1,000 in excess
thereof, into shares of Common Stock (and, if applicable, cash in lieu of any
fractional share of Common Stock). Notwithstanding anything to the contrary:

(i) Notes may be surrendered for conversion only after the Open of Business and
before the Close of Business on a day that is a Business Day;

(ii) in no event may any Note be converted after the Close of Business on the
Business Day immediately preceding the Maturity Date;

(iii) if the Company calls any Note for Redemption pursuant to ARTICLE 5, then
the Holder of such Note may not convert such Note after the Close of Business on
the Business Day immediately before the applicable Redemption Date, except to
the extent the Company fails to pay the Redemption Price for such Note in
accordance with this Agreement; and

(iv) if a Fundamental Change Repurchase Notice is validly delivered pursuant to
Section 4.04(b) with respect to any Note, then such Note may not be converted,
except to the extent (i) such Note is not subject to such notice; (ii) such
notice is withdrawn in accordance with Section 4.04(e); or (iii) the Company
fails to pay the Fundamental Change Repurchase Price for such Note in accordance
with this Agreement.

(b) For any Conversion Date that occurs prior to the Maturity Date (other than a
conversion in connection with a Make-Whole Fundamental Change), the Company
shall make an Interest Make-Whole Payment to the converting Holder equal to the
sum of the remaining scheduled payments of interest that would have been made on
the Notes to be converted had such Notes remained outstanding from the
Conversion Date through the Maturity Date (the “Interest Make-Whole Payment”).

If a Conversion Date occurs after the Close of Business on a Regular Record Date
but prior to the Open of Business on the Interest Payment Date corresponding to
such Regular Record Date, the Interest Make-Whole Payment will not include the
accrued interest to any converting Holder and instead the Company will pay the
full amount of the relevant interest payment on such Interest Payment Date to
the Holder of record on such Regular Record Date. In such case, the Interest
Make-Whole Payment to such converting Holders will equal the value of all
remaining interest payments, starting with the next Interest Payment Date for
which interest has not been provided for through the Maturity Date.

The Company shall pay any Interest Make-Whole Payment by delivering shares of
Common Stock. The number of shares of Common Stock a converting Holder will
receive will be the number of shares equal to the amount of the Interest
Make-Whole Payment to be paid to such Holder, divided by the product of (x) 97%
and (y) the simple average of the Daily VWAP of the shares for the ten (10)
consecutive Trading Days ending on and including the Trading Day immediately
preceding the Conversion Date.

Notwithstanding anything herein to the contrary, the number of shares the
Company may deliver in connection with a conversion of the Notes, including
those delivered in connection with an Interest Make-Whole Payment, will not
exceed 813 shares of Common Stock per $1,000 principal amount of Notes, subject
to adjustment at the same time and in the same manner as the Conversion Rate as
set forth under Section 7.04. The Company will not be required to make any cash
payments in lieu of any fractional share or have any further obligation to
deliver any shares of Common Stock or pay any cash in excess of the threshold
described above. In addition, if in

21

--------------------------------------------------------------------------------

 

connection with any conversion of Notes, the Conversion Rate is adjusted
pursuant to Section 7.07, then such Holder will not receive the Interest
Make-Whole Payment with respect to such Notes.

Section 7.02 Conversion Procedure.

(a) In order to exercise the conversion right with respect to any Notes, the
Holder of any such Notes to be converted, in whole or in part, shall:

(i) complete and manually sign the conversion notice provided on the back of the
Note (or a facsimile of such conversion notice) and deliver the same to the
Company;

(ii) surrender the Note to the Company;

(iii) if required, furnish appropriate endorsements and transfer documents,

(iv) if required pursuant to Section 7.08, pay any transfer taxes or duties; and

(v) if required, pay funds equal to interest payable on the next Interest
Payment Date as required by Section 7.03(d).

The date on which the Holder satisfies all of the applicable requirements set
forth above is the “Conversion Date.”

(b) In case any Note having a Principal Amount greater than $1,000 shall be
surrendered for partial conversion, the Company shall execute and deliver to the
Holder of such Note, without charge to such Holder, new Notes in authorized
denominations in an aggregate Principal Amount equal to the unconverted portion
of such Note.

Each conversion shall be deemed to have been effected as to any such Notes (or
portion thereof) on the Conversion Date for such conversion, and the Person in
whose name the shares of Common Stock shall be issuable upon such conversion
shall be deemed to have become the holder of record of such shares as of the
Close of Business on such the Conversion Date for such conversion.

(c) Each share of Common Stock issued upon conversion of any Notes that are
Restricted Notes shall be subject to the Restricted Stock Legend as set forth in
Section 3.06.

Section 7.03 Settlement upon Conversion Into Common Stock.

(a) The type and amount of consideration due in respect of each $1,000 principal
amount of a Note to be converted will be a number of shares of Common Stock
equal to the Conversion Rate in effect on the Conversion Date for such
conversion and an Interest Make-Whole Payment, if applicable; provided, however,
that, subject to Section 7.03(e), in lieu of issuing or delivering any fraction
of any share of Common Stock, the Company will instead either, at the Company’s
option, (I) pay cash in an amount equal to the product of (x) such fraction and
(y) the Last Reported Sale Price per share of Common Stock on such Conversion
Date; or (II) deliver an additional whole share of Common Stock.

(b) Subject to Section 7.05, the Company will deliver the consideration (and
settlement of any Interest Make-Whole Payment, if applicable) due upon
conversion of any Note on or before the second (2nd) Business Day after the
Conversion Date for such conversion.

(c) Subject to Section 7.03(d), upon conversion, Holders shall not receive any
separate cash payment for accrued and unpaid interest.

(d) If the Conversion Date for any Note is after a Regular Record Date and
before the next Interest Payment Date, then (i) the Holder(s) of such Note at
the Close of Business on such Regular Record Date will receive, on such Interest
Payment Date, the interest that would have accrued on such Note to, and been
payable on,

22

--------------------------------------------------------------------------------

 

such Interest Payment Date notwithstanding the conversion; and (ii) such Note,
when surrendered for conversion, must be accompanied by funds equal to the
amount of such interest; provided, however, that no such payment need be made
(A) for conversions whose Conversion Date occurs following the Regular Record
Date immediately preceding the Maturity Date, (B) for conversions whose
Conversion Date occurs following a Regular Record Date immediately preceding a
Redemption Date, (C) for conversions in respect of which an Interest Make-Whole
Payment is payable upon conversion (or would have been payable but for the
conversion occurring following the Regular Record Date preceding the last
Interest Payment Date); or (D) to the extent of any overdue interest, if any
overdue interest exists at the time of conversion with respect to such Note.

(e) If multiple Notes shall be surrendered for conversion with the same
Conversion Date by the same Holder, the number of full shares which shall be
issuable upon such conversion (and the number of fractional shares, if any, for
which cash shall be delivered) and Interest Make-Whole Payment, if
applicable, shall be computed on the basis of the aggregate Principal Amount of
such Notes to be so converted.

(f) By delivery to the Holder of the consideration due upon conversion of any
Note, the Company will be deemed to satisfy in full its obligation to pay the
Principal Amount of the Notes and all accrued and unpaid interest to, but
excluding, the Conversion Date. Upon conversion of the Notes, all accrued and
unpaid interest to, but excluding, the Conversion Date will be deemed to be paid
in full rather than canceled, extinguished or forfeited, subject to Section
7.03(d).

(g) Shares of Common Stock issued upon a conversion (including pursuant to the
Interest Make-Whole Payment) shall be delivered pursuant to a book entry with
the transfer agent for the Common Stock, and in no event shall paper
certificates be issued or delivered, except with the consent of the Holder
receiving the same.

Section 7.04 Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company if any of the following events occurs
as described below, except that the Company will not make any adjustment to the
Conversion Rate if Holders of Notes participate, at the same time and on the
same terms as holders of shares of Common Stock, solely as a result of holding
the Notes, in any of the transactions described in this Section 7.04, without
having to convert their Notes, as if each Holder held, on the applicable Record
Date or effective date, a number of shares of Common Stock equal to the
Conversion Rate in effect on such Record Date or effective date, multiplied by
the Principal Amount of Notes held by such Holder, divided by $1,000.

(a) If the Company issues solely shares of Common Stock as a dividend or
distribution on all or substantially all of the shares of the Common Stock, or
the Company effects a share split or share combination applicable to all shares
of the Common Stock (in each case excluding an issuance solely pursuant to a
Common Stock Change Event, as to which the provisions set forth in Section 7.05
will apply), the Conversion Rate will be adjusted based on the following
formula:

 

 

 

CR1 = CR0 ×

 

OS1

 

 

 

 

 

OS0

 

 

where,

 

 

 

 

 

 

CR0

 

=

 

the Conversion Rate in effect immediately prior to the Close of Business on the
Record Date of such dividend or distribution, or immediately prior to the Open
of Business on the effective date of such share split or share combination, as
applicable;

 

 

 

CR1

 

=

 

the Conversion Rate in effect immediately after the Close of Business on such
Record Date or effective date, as applicable;

 

 

 

OS0

 

=

 

the number of shares of Common Stock outstanding immediately prior to the Close
of Business on such Record Date or effective date, as applicable; and

 

 

 

OS1

 

=

 

the number of shares of Common Stock outstanding immediately after giving effect
to such dividend, distribution, share split or share combination.

23

--------------------------------------------------------------------------------

 

If any dividend, distribution, share split or share combination of the type
described in this Section 7.04(a) is declared but not so paid or made, the
Conversion Rate shall be immediately readjusted, effective as of the date the
Board of Directors determines not to pay such dividend or distribution or to
effect such share split or share combination, to the Conversion Rate that would
then be in effect if such dividend, distribution, share split or share
combination had not been declared or announced.

(b) If the Company distributes, to all or substantially all holders of shares of
Common Stock, any rights, options or warrants entitling such holders for a
period of not more than sixty (60) calendar days after the Record Date of such
distribution to subscribe for or purchase shares of Common Stock, at a price per
share less than the average of the Last Reported Sale Prices per share of Common
Stock over the ten (10) consecutive Trading Days ending on, and including, the
Trading Day immediately preceding the date of announcement of such distribution,
the Conversion Rate will be increased based on the following formula:

 

 

 

 

 

 

 

 

 

CR1 = CR0 ×

 

OS + X

 

 

 

 

 

OS + Y

 

 

 

where,

 

CR0

 

=

 

the Conversion Rate in effect immediately prior to the Close of Business on the
Record Date for such distribution;

 

 

 

CR1

 

=

 

the Conversion Rate in effect immediately after the Close of Business on such
Record Date;

 

 

 

OS

 

=

 

the number of shares of Common Stock outstanding immediately prior to the Close
of Business on such Record Date;

 

 

 

X

 

=

 

the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants; and

 

 

 

Y

 

=

 

the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, options or warrants divided by the average of the Last
Reported Sale Prices per share of Common Stock over the ten (10) consecutive
Trading Days ending on, and including, the Trading Day immediately preceding
such date of announcement.

The foregoing increase in the Conversion Rate shall be successively made
whenever any such rights, options or warrants are distributed. If such rights,
options or warrants are not so distributed, the Conversion Rate will be
immediately readjusted to the Conversion Rate that would then be in effect if
such Record Date for such distribution had not been fixed. In addition, to the
extent that shares of Common Stock are not delivered after the expiration of
such rights, options or warrants (including as a result of such rights, options
or warrants not being exercised), the Conversion Rate shall be immediately
readjusted to the Conversion Rate that would then be in effect had the increase
to the Conversion Rate made for the distribution of such rights, options or
warrants been made on the basis of delivery of only the number of shares of
Common Stock actually delivered upon exercise of such rights, option or
warrants.

In determining whether any rights, options or warrants entitle the holders of
shares of Common Stock to subscribe for or purchase shares of Common Stock at
less than such average of the Last Reported Sale Prices, and in determining the
aggregate price payable to exercise such rights, options or warrants, there
shall be taken into account any consideration received by the Company for such
rights, options or warrants and any amount payable upon exercise or conversion
thereof, the value of such consideration, if other than cash, to be determined
by the Board of Directors.

24

--------------------------------------------------------------------------------

 

(c)

(i) If the Company distributes shares of its Capital Stock, evidences of its
Indebtedness, other assets or property of the Company or rights, options or
warrants to acquire the Company’s Capital Stock or other securities (the
“Distributed Property”), to all or substantially all holders of shares of Common
Stock, excluding:

(A) dividends, distributions, rights, options or warrants for which an
adjustment is required (or would be required without regard to Section 7.04(h))
pursuant to Section 7.04(a) or Section 7.04(b);

(B) dividends or distributions paid exclusively in cash for which an adjustment
is required (or would be required without regard to Section 7.04(h)) pursuant to
Section 7.04(d);

(C) rights issued or otherwise distributed pursuant to a stockholder rights
plan, except to the extent provided in Section 7.10;

(D) Spin-Offs for which an adjustment is required (or would be required without
regard to Section 7.04(h)) pursuant to Section 7.04(c)(ii); and

(E) a distribution solely pursuant to a Common Stock Change Event, as to which
the provisions set forth in Section 7.05 will apply,

then the Conversion Rate will be increased based on the following formula:

 

 

 

 

 

 

 

 

 

 

CR1 = CR0 ×

 

SP

 

 

 

 

 

SP – FMV

 

 

 

where,

 

CR0

 

=

 

the Conversion Rate in effect immediately prior to the Close of Business on the
Record Date for such distribution;

 

 

 

 

 

CR1

 

=

 

the Conversion Rate in effect immediately after the Close of Business on such
Record Date;

 

 

 

 

 

SP

 

=

 

the average of the Last Reported Sale Prices per share of Common Stock over the
ten (10) consecutive Trading Days ending on, and including, the Trading Day
immediately preceding the Ex-Dividend Date for such distribution; and

 

 

 

FMV

 

=

 

the fair market value (as determined by the Company), as of such Record Date, of
such Distributed Property distributed per share of Common Stock pursuant to such
distribution.

No adjustment pursuant to the above formula shall result in a decrease of the
Conversion Rate. If such distribution is not so paid or made, or such rights,
options or warrants are not exercised before their expiration (including as a
result of being redeemed or terminated), the Conversion Rate shall be readjusted
to be the Conversion Rate that would then be in effect had the adjustment been
made on the basis of only the distribution, if any, actually made or paid or on
the basis of the distribution of only such rights, options or warrants, if any,
that were actually exercised, if at all. Notwithstanding the foregoing, if “FMV”
(as defined above) is equal to or greater than “SP” (as defined above), then, in
lieu of the foregoing increase, each Holder shall receive, in respect of each
$1,000 principal amount of Notes that it held on the Record Date for such
distribution, at the same time and upon the same terms as holders of the Common
Stock receive the Distributed Property, without having to convert its Notes, the
amount and kind of Distributed Property such Holder would have received if such
Holder owned, on such Record Date, a number of shares of Common Stock equal to
the Conversion Rate in effect on such Record Date. If the Company determines the
“FMV” (as defined above) of any distribution for purposes of this Section
7.04(c)(i) by reference to the actual or when-issued trading market for any
securities, it shall in doing so consider the prices in such market over the
same period used in computing the average Last Reported Sale Prices per share of
Common Stock referred to above.

25

--------------------------------------------------------------------------------

 

(ii) With respect to an adjustment pursuant to this Section 7.04(c) where there
has been a payment of a dividend or other distribution on all or substantially
all shares of the Common Stock of shares of Capital Stock of any class or
series, or similar equity interest, of or relating to a Subsidiary, or other
business unit or Affiliate, of the Company, where such Capital Stock or similar
equity interest is listed or quoted (or will be listed or quoted upon
consummation of the transaction) on a U.S. or non-U.S. securities exchange (as
determined by the Company) (a “Spin-Off”), the Conversion Rate will be increased
based on the following formula:

 

 

 

 

 

 

 

 

 

 

CR1 = CR0 ×

 

FMV + MP

 

 

 

 

 

MP

 

 

 

where,

 

CR0

 

=

 

the Conversion Rate in effect immediately before the Close of Business on the
Record Date for such Spin-Off;

 

 

 

CR1

 

=

 

the Conversion Rate in effect immediately after the Close of Business on such
Record Date;

 

 

 

FMV

 

=

 

the average of the Last Reported Sale Prices per share of Capital Stock or
similar equity interest distributed per share of Common Stock in such Spin-Off
(determined for purposes of the definition of “Last Reported Sale Price” as if
references therein to Common Stock were instead references to such Capital Stock
or similar equity interest) over the ten (10) consecutive Trading Days beginning
on, and including, the Ex-Dividend Date of the Spin-Off (the “Spin-Off Valuation
Period”); and

 

 

 

MP

 

=

 

the average of the Last Reported Sale Prices per share of Common Stock over the
Spin-Off Valuation Period.

The adjustment to the Conversion Rate pursuant to this Section 7.04(d) will be
calculated as of the Close of Business on the last Trading Day of the Spin-Off
Valuation Period but will be given effect immediately after the Close of
Business on the Record Date for the Spin-Off, with retroactive effect. If a Note
is converted and the Conversion Date occurs during the Spin-Off Valuation
Period, then, notwithstanding anything to the contrary, the Company will, if
necessary, delay the settlement of such conversion until the second (2nd)
Business Day after the last day of the Spin-Off Valuation Period. To the extent
any dividend or distribution that constitutes a Spin-Off is declared but not
paid or made, the Conversion Rate shall be immediately readjusted to the
Conversion Rate that would then be in effect had the adjustment been made on the
basis of only the dividend or distribution, if any, actually made or paid.

(d) If any cash dividend or distribution is paid or made to all or substantially
all holders of shares of Common Stock, the Conversion Rate shall be increased
based on the following formula:

 

 

 

 

 

 

 

 

 

 

CR1 = CR0 ×

 

SP

 

 

 

 

 

SP – C

 

 

 

where,

 

CR0

 

=

 

the Conversion Rate in effect immediately prior to the Close of Business on the
Record Date for such dividend or distribution;

 

 

 

CR1

 

=

 

the Conversion Rate in effect immediately after the Close of Business on such
Record Date;

 

 

 

SP

 

=

 

the Last Reported Sale Price per share of Common Stock on the Trading Day
immediately prior to such Ex-Dividend Date; and

 

 

 

C

 

=

 

the amount in cash per share of Common Stock in such dividend or distribution.

26

--------------------------------------------------------------------------------

 

No adjustment pursuant to the above formula shall result in a decrease of the
Conversion Rate. To the extent such dividend or distribution is declared but not
made or paid, the Conversion Rate will be readjusted to the Conversion Rate that
would then be in effect had the adjustment been made on the basis of only the
dividend or distribution, if any, actually made or paid. Notwithstanding the
foregoing, if “C” (as defined above) is equal to or greater than “SP” (as
defined above), then, in lieu of the foregoing increase, each Holder shall
receive, for each $1,000 principal amount of Notes that it held on the Record
Date for such distribution, at the same time and upon the same terms as holders
of shares of the Common Stock, without having to convert its Notes, the amount
of cash that such Holder would have received if such Holder owned, on such
Record Date, a number of shares of Common Stock equal to the Conversion Rate on
such Record Date.

(e) If the Company or any of its Subsidiaries makes a payment in respect of a
tender offer or exchange offer for shares of Common Stock, to the extent that
the value (determined as of the Expiration Time by the Company) of the cash and
any other consideration paid per share of Common Stock in such tender or
exchange offer exceeds the Last Reported Sale Prices per share of Common Stock
on the Trading Day immediately after the last date (the “Expiration Date”) on
which tenders or exchanges may be made pursuant to such tender or exchange offer
(as it may be amended), then the Conversion Rate will be increased based on the
following formula:

 

 

 

 

 

 

 

 

 

 

CR1 = CR0 ×

 

AC + (SP × OS1)

 

 

 

 

 

OS0 × SP

 

 

where,

 

 

 

 

 

 

CR0

 

=

 

the Conversion Rate in effect immediately prior to the time (the “Expiration
Time”) such tender or exchange offer expires;

 

 

 

CR1

 

=

 

the Conversion Rate in effect immediately after the Expiration Time;

 

 

 

 

 

AC

 

=

 

the aggregate value (determined as of the Expiration Time by the Company) of all
cash and other consideration paid for shares of Common Stock purchased in such
tender or exchange offer;

 

 

 

OS0

 

=

 

the number of shares of Common Stock outstanding immediately prior to the
Expiration Time (prior to giving effect to the purchase of shares of Common
Stock accepted for purchase or exchange in such tender or exchange offer);

 

 

 

OS1

 

=

 

the number of shares of Common Stock outstanding immediately after the
Expiration Time (after giving effect to the purchase of shares of Common Stock
accepted for purchase or exchange in such tender or exchange offer); and

 

 

 

SP

 

=

 

the average of the Last Reported Sale Prices per share of Common Stock over the
ten (10) consecutive Trading Day period (the “Tender/Exchange Offer Valuation
Period”) beginning on, and including, on the Trading Day next succeeding the
Expiration Date.

The adjustment to the Conversion Rate pursuant to this Section 7.04(e) will be
calculated as of the Close of Business on the last Trading Day of the
Tender/Exchange Offer Valuation Period but will be given effect immediately
after the Expiration Time, with retroactive effect. If a Note is converted and
the Conversion Date occurs during the Tender/Exchange Offer Valuation Period,
then, notwithstanding anything to the contrary, the Company will, if necessary,
delay the settlement of such conversion until the second (2nd) Business Day
after the last day of the Tender/Exchange Offer Valuation Period. No adjustment
pursuant to the above formula shall result in a decrease of the Conversion Rate.

If the Company is obligated to purchase shares of Common Stock pursuant to any
such tender or exchange offer, but the Company is ultimately prevented by
applicable law from effecting all or any portion of such purchases or all such
purchases are rescinded, the Conversion Rate shall immediately be readjusted to
the Conversion Rate that would then be in effect if such tender or exchange
offer had not been made or had been made only in respect of the purchases that
had been effected.

27

--------------------------------------------------------------------------------

 

(f) In addition to those Conversion Rate adjustments required by Sections
7.04(a), 7.04(b), 7.04(c), 7.04(d) and 7.04(e), and to the extent permitted by
applicable law and subject to the applicable rules of The Nasdaq Global Market
(including Market Rule 5635) and, if applicable, any securities exchange on
which the Company’s securities are then listed, the Company from time to time
may (but is not required to) (i) increase the Conversion Rate by any amount for
a period of at least twenty (20) Business Days if the Board of Directors
determines that such increase would be in the Company’s best interest and (ii)
increase the Conversion Rate to avoid or diminish any income tax to holders of
shares of Common Stock or rights to purchase shares of Common Stock in
connection with any dividend or distribution of shares of Common Stock (or
rights to acquire shares of Common Stock) or similar event.

(g) Notwithstanding anything to the contrary, the Conversion Rate will not be
adjusted:

(i) the sale of shares of Common Stock for a purchase price that is less than
the market price per share of Common Stock or less than the Conversion Price;

(ii) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;

(iii) upon the entry into any share repurchase program by the Company, including
any accelerated share repurchase transaction or other share repurchase
transaction effected through the use of derivatives;

(iv) upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of (or assumed by) the Company or any its
Subsidiaries;

(v) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (iv) above and outstanding as of the date the Notes were
first issued, except as set forth in Section 7.10;

(vi) for a third-party tender offer by any party other than a tender offer by
one or more of the Company’s Subsidiaries as described in Section 7.04(e);

(vii) upon the repurchase of any shares of the Common Stock pursuant to an open
market share repurchase program or other buy-back transaction, including
structured or derivative transactions such as accelerated share repurchase
transactions or similar forward derivatives, or other buy-back transaction, that
is not a tender offer or exchange offer of the kind described
in Section 7.04(e);

(viii) for a change in the par value of the Common Stock; or

(ix) for accrued and unpaid interest, if any, on the Notes.

(h) Adjustments to the Conversion Rate under this ARTICLE 7 shall be calculated
to the nearest cent or to the nearest one-ten thousandth (1/10,000th) of a share
of Common Stock. Notwithstanding anything to the contrary in Section 7.04, no
adjustment shall be made to the Conversion Rate unless such adjustment would
require a change of at least one percent (1%) in the Conversion Rate, and any
adjustment that would otherwise be required to be made shall be carried forward
and taken into account in any future adjustment; provided, however, that upon
any conversion of the Notes, the Company shall give effect to all adjustments
that Company otherwise has deferred pursuant to this sentence, and those
adjustments will no longer be carried forward and taken into account in any
future adjustment.

(i) After any adjustment to the Conversion Rate pursuant hereto, the Company
shall prepare and send to Holders, within 20 days of the effective date of such
adjustment, a notice of such adjustment setting forth the adjusted Conversion
Rate and the date on which each adjustment became effective. Failure to deliver
such notice shall not affect the legality or validity of any such adjustment.

28

--------------------------------------------------------------------------------

 

(j) For purposes of this Section 7.04, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company, so long as the Company does not pay any dividend or make any
distribution on such shares, but shall include shares issuable in respect of
scrip certificates issued in lieu of fractions of shares of Common Stock.

Section 7.05 Effect of Reclassification, Consolidation, Merger, Sale, Etc. In
the case of (i) any recapitalization, reclassification or change of the Common
Stock (other than changes resulting from a subdivision or combination, any stock
dividends or any change in par value or from a par value to no par value or from
no par value to a par value), (ii) any consolidation, merger or combination
involving the Company, (iii) any sale, lease or other transfer to a third party
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, taken as a whole, or (iv) any statutory share exchange, in each
case, as a result of which the Common Stock would be converted into, or
exchanged for, or represent solely the right to receive, stock, other securities
or other property or assets (including cash or any combination thereof) (any
such event, a “Common Stock Change Event,” and such stock, securities, property
or assets, the “Reference Property,” and the amount and kind of Reference
Property that a holder of one (1) share of Common Stock would be entitled to
receive on account of such Common Stock Change Event (without giving effect to
any arrangement not to issue fractional shares of securities or other property),
a “Reference Property Unit”), then, notwithstanding anything to the contrary,

(a) at the effective time of such Common Stock Change Event, (1) the
consideration due upon conversion of any Note will be determined in the same
manner as if each reference to any number of shares of Common Stock in this
ARTICLE 7 (or in any related definitions) were instead a reference to the same
number of Reference Property Units; and for (2) purposes of the definition of
“Fundamental Change” and “Make-Whole Fundamental Change,” the term “Common
Stock” will be deemed to mean the Common Equity, if any, forming part of such
Reference Property;

(b) if such Reference Property Unit consists entirely of cash, then, in respect
of all conversions whose Conversion Date occurs on or after the effective date
of such Common Stock Change Event, the Company will pay the cash due upon such
conversions no later than the second (2nd) Business Day after the relevant
Conversion Date;

(c) for these purposes, the Last Reported Sale Price of any Reference Property
Unit or portion thereof that does not consist of a class of securities will be
the fair value of such Reference Property Unit or portion thereof, as
applicable, determined in good faith by the Company (or, in the case of cash
denominated in U.S. dollars, the face amount thereof);

(d) the Company shall promptly execute, and the Holders shall counter-sign, a
supplemental agreement pursuant to ARTICLE 13 that (1) will provide for
subsequent conversions of Notes in the manner set forth in this Section 7.05;
(2) will provide for subsequent adjustments to the Conversion Rate pursuant to
Sections 7.04(a), 7.04(b), 7.04(c), 7.04(d), 7.04(e) and 7.07 in a manner
consistent with this Section 7.05; and (3) may contain such other provisions as
(i) the Company in good faith determines are appropriate to preserve the
economic interests of the Holders and to give effect to the provisions of this
Section 7.05 and (ii) to which Holders of at least a majority of the aggregate
principal amount of Notes then outstanding reasonably agree.

If such Common Stock Change Event causes the Common Stock to be converted into,
or exchanged for, or represent solely the right to receive, more than a single
type of consideration (determined based in part upon any form of shareholder
election), the composition of the Reference Property Unit will be deemed to be
the weighted average of the types and amounts of consideration received by the
holders of Common Stock that affirmatively make such an election. The Company
shall notify Holders of the Notes of such weighted average as soon as
practicable after such determination is made.

The Company shall not become a party to any Common Stock Change Event unless its
terms are consistent with this Section 7.05. None of the foregoing provisions
shall affect the right of a Holder of Notes to convert its Notes as set forth in
Section 7.01 and Section 7.02 prior to the effective date of such Common Stock
Change Event.

Section 7.06 Adjustments of Prices. Whenever any provision of this Agreement
requires a calculation of the Last Reported Sale Prices, or a function thereof,
over a span of multiple days, the Company may make adjustments determined by the
Company or its agents to account for any adjustment to the Conversion Rate that
becomes

29

--------------------------------------------------------------------------------

 

effective, or any event requiring an adjustment to the Conversion Rate where the
Ex-Dividend Date, Record Date, effective date or Expiration Date, as the case
may be, of the event occurs, at any time during the period during which such
calculations are based.

Section 7.07 Increased Conversion Rate Applicable to Certain Notes Surrendered
in Connection with Make-Whole Fundamental Changes.

(a) If a Make-Whole Fundamental Change occurs or becomes effective prior to the
Maturity Date and a Holder elects to convert any of its Notes in connection with
such Make-Whole Fundamental Change, the Company shall, under the circumstances
described below, increase the Conversion Rate for such Notes by a number of
additional shares of Common Stock (the “Additional Shares”), as set forth below.
A conversion of Notes shall be deemed for these purposes to be “in connection
with” such Make-Whole Fundamental Change if the Conversion Date for such
conversion occurs on or after the effective date of the Make-Whole Fundamental
Change and on or before the Business Day immediately prior to the related
Fundamental Change Repurchase Date (or, if such Make-Whole Fundamental Change is
not a Fundamental Change, on or before the 35th Trading Day immediately
following the Effective Date of such Make-Whole Fundamental Change) (such
period, the “Make-Whole Fundamental Change Period”). Notwithstanding anything to
the contrary, in no event will the Conversion Rate applicable to the conversion
of any Note in connection with a Make-Whole Fundamental Change be increased
pursuant to this Section 7.07 if such Make-Whole Fundamental Change constitutes
a Fundamental Change pursuant to clause (a) of the definition of such term where
the “person” or “group” referred to in such clause is, or includes, the Holder
or beneficial owner of such Note or any Affiliate thereof.

(b) If a Make-Whole Fundamental Change described in clause (b) of the definition
of Fundamental Change, constitutes a Common Stock Change Event for which the
Reference Property is composed entirely of cash, then, for any conversion of
Notes with a Conversion Date following the effective date of such Make-Whole
Fundamental Change, the consideration due upon such shall be deemed to be an
amount of cash per $1,000 principal amount of converted Notes equal to the
applicable Conversion Rate (including any adjustment for Additional Shares),
multiplied by such Stock Price. The Company shall notify the Holders of Notes of
the effective date of any Make-Whole Fundamental Change no later than five (5)
Business Days after such effective date.

(c) The number of Additional Shares, if any, by which the Conversion Rate shall
be increased shall be determined by reference to the table in Section 7.07(e),
based on the date on which the Make-Whole Fundamental Change occurs or becomes
effective and the price (the “Stock Price”) paid (or deemed to be paid) per
share of the Common Stock in the Make-Whole Fundamental Change. If the holders
of the Common Stock receive in exchange for their Common Stock only cash in a
Make-Whole Fundamental Change described in clause (b) of the definition of
Fundamental Change, the Stock Price shall be the cash amount paid per share.
Otherwise, the Stock Price shall be the average of the Last Reported Sale Prices
per share of Common Stock over the five (5) Trading Days ending on, and
including, the Trading Day immediately preceding the Effective Date of the
Make-Whole Fundamental Change.

(d) The Stock Prices set forth in the column headings of the table in Section
7.07(e) shall be adjusted in the same manner as, and at the same time and for
the same events for which, the Conversion Rate is adjusted pursuant to Sections
7.04(a), 7.04(b), 7.04(c), 7.04(d) or 7.04(e). The adjusted Stock Prices shall
equal the Stock Prices applicable immediately prior to such adjustment,
multiplied by a fraction, the numerator of which is the Conversion Rate
immediately prior to such adjustment giving rise to the Stock Price adjustment
and the denominator of which is the Conversion Rate as so adjusted. The number
of Additional Shares set forth in the table below shall be adjusted in the same
manner as, and at the same time and for the same events for which, the
Conversion Rate is adjusted pursuant to Sections 7.04(a), 7.04(b), 7.04(c),
7.04(d) or 7.04(e).

30

--------------------------------------------------------------------------------

 

(e) The following table sets forth the number of Additional Shares of Common
Stock by which the Conversion Rate shall be increased per $1,000 principal
amount of Notes pursuant to this Section 7.07 for each Stock Price and effective
date set forth below:

 

 

 

 

 

Stock Price

 

Effective Date

 

$1.23

 

 

$1.35

 

 

$1.50

 

 

$1.75

 

 

$2.00

 

 

$2.25

 

 

$2.50

 

 

$2.75

 

 

$3.00

 

 

 

$3.50

 

 

$4.00

$5.00

 

March 7, 2019

 

 

73.9024

 

 

 

67.1840

 

 

 

60.6000

 

 

 

51.9429

 

 

 

45.4000

 

 

 

40.3556

 

 

 

36.3600

 

 

 

33.0182

 

 

 

30.2667

 

 

 

 

25.9429

 

 

22.7000

 

18.1600

 

March 15, 2020

 

 

73.9024

 

 

 

65.5580

 

 

 

59.1333

 

 

 

50.6286

 

 

 

44.2500

 

 

 

39.3333

 

 

 

35.4000

 

 

 

32.1818

 

 

 

29.5000

 

 

 

 

25.2857

 

 

22.1250

 

17.6800

 

March 15, 2021

 

 

73.9024

 

 

 

62.6016

 

 

 

56.3333

 

 

 

48.1714

 

 

 

42.0500

 

 

 

37.3778

 

 

 

33.6400

 

 

 

30.5818

 

 

 

28.0333

 

 

 

 

24.0000

 

 

21.0000

 

16.8000

 

March 15, 2022

 

 

73.9024

 

 

 

57.2801

 

 

 

50.9333

 

 

 

42.8571

 

 

 

36.9500

 

 

 

32.4444

 

 

 

29.0800

 

 

 

26.1455

 

 

 

23.9333

 

 

 

 

20.4857

 

 

17.9250

 

14.3400

 

March 15, 2023

 

 

73.9024

 

 

 

51.4412

 

 

 

44.6000

 

 

 

36.3429

 

 

 

30.6500

 

 

 

26.6667

 

 

 

23.6000

 

 

 

21.2000

 

 

 

19.4333

 

 

 

 

16.6571

 

 

14.5750

 

11.6600

 

March 15, 2024

 

 

73.9024

 

 

 

45.8980

 

 

 

36.1333

 

 

 

25.7714

 

 

 

20.5000

 

 

 

16.3556

 

 

 

14.2800

 

 

 

12.8727

 

 

 

11.8000

 

 

 

 

10.1143

 

 

8.8500

 

7.0800

 

March 15, 2025

 

 

73.9024

 

 

 

2.1434

 

 

 

0.0000

 

 

 

0.0000

 

 

 

0.0000

 

 

 

0.0000

 

 

 

0.0000

 

 

 

0.0000

 

 

 

0.0000

 

 

 

 

0.0000

 

 

0.0000

 

0.0000

 

If such effective date or Stock Price are not set forth in the table above,
then:

(i) if such Stock Price is between two Stock Prices in the table above or the
effective date is between two effective dates in the table above, then the
number of Additional Shares will be determined by a straight-line interpolation
between the numbers of Additional Shares set forth for the higher and lower
Stock Prices in the table and the earlier and later effective dates in the table
above, as applicable, based on a 365- or 366-day year, as applicable;

(ii) if the Stock Price is greater than $1.23 per share (subject to adjustment
in the same manner as the Stock Prices set forth in the column headings of the
table above are adjusted pursuant to Section 7.07(d)), then no Additional Shares
will be added to the Conversion Rate; and

(iii) if the Stock Price is less than $5.00 per share (subject to adjustment in
the same manner as the Stock Prices set forth in the column headings of the
table above are adjusted pursuant to Section 7.07(d)), then no Additional Shares
will be added to the Conversion Rate.

Notwithstanding anything to the contrary, in no event will the Conversion Rate
be increased pursuant to this Section 7.07 to an amount that exceeds 813.0007
shares of Common Stock per $1,000 principal amount of Notes, which amount is
subject to adjustment in the same manner as, and at the same time and for the
same events for which, the Conversion Rate is required to be adjusted pursuant
to Sections 7.04(a), 7.04(b), 7.04(c), 7.04(d) or 7.04(e). Notwithstanding the
foregoing, if the Conversion Rate is increased for Notes converted in connection
with a Make-Whole Fundamental Change, then the Holder of such converted Notes
will not receive the Interest Make-Whole Payment with respect to such converted
Notes.

Section 7.08 Taxes on Shares Issued. Any issue of shares of Common Stock upon
the conversion of Notes shall be made without charge to the converting Holder
for any documentary, transfer, stamp or any similar tax in respect of the issue
thereof, and the Company shall pay any and all documentary, stamp or similar
issue or transfer taxes or duties that may be payable in respect of the issue or
delivery of shares of Common Stock, if any, upon conversion of Notes pursuant
hereto. The Company shall not, however, be required to pay any such tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares in any name other than that of the Holder of any Notes converted, and, in
addition to any other requirements or conditions set forth herein, the Company
shall not be required to issue or deliver any such shares unless and until the
Person or Persons requesting the issue thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.

Section 7.09 Reservation of Shares; Listing. The Company shall at all times
provide, out of its authorized but unissued shares or shares held in treasury,
sufficient shares of Common Stock to provide for the conversion of the Notes
from time to time as such Notes are presented for conversion (assuming that, at
the time of the computation of such number of shares, all such Notes would be
held by a single Holder). The Company will use its best efforts to cause all
shares of Common Stock issued upon conversion of the Notes to be listed on any
U.S. securities exchange upon which the Common Stock is then listed.

31

--------------------------------------------------------------------------------

 

Section 7.10 Shareholder Rights Plan. Each share of Common Stock, if any, issued
upon conversion of Notes pursuant to this ARTICLE 7 shall be entitled to receive
the appropriate number of rights, if any, and the certificates, if any,
representing such shares shall bear such legends, if any, in each case as may be
provided by the terms of any then-effective shareholder rights agreement adopted
by the Company, as any such agreement may be amended from time to time.
Notwithstanding the foregoing, if, prior to any conversion of any Notes, such
rights have separated from the Common Stock in accordance with the provisions of
the applicable shareholder rights agreement, then the Conversion Rate shall be
adjusted at the time of separation as if the Company had distributed, to all
holders of the Common Stock, Distributed Property as described in Section
7.04(c), subject to readjustment in the event of the expiration, termination or
redemption of such rights. Unless and until such rights have so separated, no
adjustment to the Conversion Rate will be made pursuant to Section 7.04(c) on
account of such rights.

Section 7.11 Company Determination Final. Any determination that the Company or
the Board of Directors contemplated pursuant to this ARTICLE 7 shall be
conclusive if made in good faith and in accordance with the provisions of this
ARTICLE 7, absent manifest error.

Section 7.12 Exchange in Lieu of Conversion. Notwithstanding anything to the
contrary in this ARTICLE 7, and subject to the terms of this Section 7.12, if a
Note is to be converted, the Company may elect to arrange to have such Note
exchanged in lieu of conversion by a financial institution designated by the
Company. To make such election, the Company must provide written notice of such
election to the Holder of such Note before the Close of Business on the Business
Day immediately after the Conversion Date for such Note. If the Company has made
such election, then:

(a) no later than the Business Day immediately after such Conversion Date, the
Company must deliver such Note, together with delivery instructions for the
consideration due upon such conversion, to a financial institution designated by
the Company that has agreed to deliver such consideration in the manner and at
the time the Company would have had to deliver the same pursuant to this ARTICLE
7; and

(b) such Note will not cease to be outstanding by reason of such exchange in
lieu of conversion;

provided, however, that if such financial institution does not accept such Note
or fails to timely deliver such consideration, then the Company will be
responsible for delivering such consideration in the manner and at the time
provided in this ARTICLE 7 as if the Company had not elected to make an exchange
in lieu of conversion.

Section 7.13 .  Limits on Issuance of Shares of Common Stock upon Conversion.

(a) Notwithstanding anything to the contrary in this Agreement, no Person will
be entitled to receive any shares of Common Stock otherwise deliverable upon
conversion of the Notes to the extent, but only to the extent, that such receipt
would cause such Person to become, directly or indirectly, a “Beneficial Owner”
(as defined below) of more than 19.99% of the shares of the Common Stock
outstanding at such time (such restrictions, as in effect from time to time, the
“General Beneficial Ownership Limits”). In addition, a Holder at its option may
elect a limit on beneficial ownership as to such Holder (but not as to any other
Holder) that is less than or equal to any General Beneficial Ownership Limit
then applicable to such Holder upon written notice delivered to the Company at
least sixty one (61) days prior to the date of effectiveness of such beneficial
ownership limit, specifying the percentage of shares of Common Stock outstanding
for the beneficial ownership limit that shall apply to such Holder (such
beneficial ownership limit, a “Holder Beneficial Ownership Limit” and together
with the General Beneficial Ownership Limits, the “Beneficial Ownership
Limits”). Any such reduction in the Beneficial Ownership Limit by a Holder as to
such Holder may be revoked by such Holder only by notice given sixty one (61)
days prior to the date such revocation shall become effective. The Company shall
otherwise deliver any consideration due in respect of any conversion of the
Notes as set forth in Section 7.03. As of the Closing Date, the Investor has
elected a Holder Beneficial Ownership Limit applicable to the Investor and its
Affiliates on an aggregate basis of 9.99%.

(b) Any purported delivery of shares of Common Stock upon conversion of the
Notes shall be void and have no effect to the extent, but only to the extent,
that such delivery would result in any Person becoming the Beneficial Owner of
shares of Common Stock outstanding at such time in excess of the Beneficial
Ownership Limits applicable to such Person.

32

--------------------------------------------------------------------------------

 

(c) Unless the Company shall have waived the General Beneficial Ownership Limits
as set forth in subsection (e) below, and there is no Holder Beneficial
Ownership Limit applicable to a Holder, when such Holder tenders Notes for
conversion, that Holder must provide a certification to the Company as to
whether the Person (or Persons) receiving shares of the Common Stock upon
conversion is, or would, as a result of such conversion, become the Beneficial
Owner of shares of Common Stock in excess of any Beneficial Ownership Limit then
applicable to such Person (or Persons).

(d) If any delivery of shares of Common Stock otherwise owed to any Person (or
Persons) upon conversion of the Notes is not made, in whole or in part, as a
result of any applicable Beneficial Ownership Limit, the relevant Holder may
either:

(i) request the return of the Notes surrendered by such Holder for conversion in
writing, after which the Company shall deliver such Notes to such Holder within
three (3) Trading Days after receipt of such written request; or

(ii) certify to the Company that the Person (or Persons) receiving shares of the
Common Stock upon conversion is not, and would not, as a result of such
conversion, become the Beneficial Owner of shares of the Common Stock
outstanding at such time in excess of any applicable Beneficial Ownership Limit,
after which the Company shall deliver any such shares of Common Stock withheld
on account of such applicable Beneficial Ownership Limits by the later of (x)
the date such shares would otherwise have been due to such Person (or Persons)
pursuant to Section 7.03 and (ii) two Trading Days after receipt of such
certification; provided, however, until such time as the affected Holder gives
such notice, no Person shall be deemed to be the stockholder of record with
respect to the shares of Common Stock otherwise deliverable upon conversion in
excess of any applicable beneficial ownership limit in accordance with Section
7.02. Upon delivery of such notice, the provisions set forth in Section 7.03 and
Section 7.02 shall apply to the shares of Common Stock to be delivered pursuant
to such notice.

(e) The Company may, at its option with the approval of the Board of Directors
and subject to the applicable listing standards of The Nasdaq Stock Market LLC
(or any other stock exchange where any securities of the Company are then
listed), waive the General Beneficial Ownership Limits (as to a particular
Person or as to all Persons).  In the event that the Company exercises its right
to waive any General Beneficial Ownership Limit to all Persons, the Company
shall deliver or cause to be delivered to each Holder 61 days prior to the
effective waiver date an irrevocable notice stating that as of an effective date
specified therein, the Company waives any restrictions that limit a Holder from
converting its Notes in the event that such Holder is, or would, as a result of
a conversion of Notes, become, a Beneficial Owner of shares of Common Stock in
excess of such General Beneficial Ownership Limit. Any such waiver of a General
Beneficial Ownership Limit would not effect a waiver of any Holder Beneficial
Ownership Limit.

For purposes of this Section 7.13 only, a Person shall be deemed the “Beneficial
Owner” of and shall be deemed to beneficially own any shares of Common Stock
that such Person or any of such person’s Affiliates or Associates is deemed to
beneficially own, together with any shares of Common Stock beneficially owned by
any other Persons whose beneficial ownership would be aggregated with such
Person for purposes of Section 13(d) of the Exchange Act. Subject to the
following proviso, for purposes of the this Section 7.13, beneficial ownership
shall be determined in accordance with Section 13(d) of the Exchange Act and the
rules and regulations promulgated thereunder as in effect on the date of this
Indenture; provided that (x) the number of shares of Common Stock beneficially
owned by such Person and its Affiliates and Associates and any other Persons
whose beneficial ownership would be aggregated with such Person for purposes of
Section 13(d) of the Exchange Act shall include the number of shares of Common
Stock issuable upon exercise or conversion of any of the Company’s securities or
rights to acquire Common Stock, whether or not such securities or rights are
currently exercisable or convertible or are exercisable or convertible only
after the passage of time (including the number of shares of Common Stock
issuable upon conversion of the Notes in respect of which the beneficial
ownership determination is being made) and (y) the number of shares of Common
Stock outstanding at such time shall exclude the number of shares of Common
Stock that would be issuable upon (A) conversion of the remaining, unconverted
portion of any Notes beneficially owned by such Person or any of its Affiliates
or Associates and any other Persons whose beneficial ownership would be
aggregated with such person for purposes of Section 13(d) of the Exchange Act
and (B) exercise or conversion of the unexercised or unconverted portion of any
of the Company’s other securities subject to

33

--------------------------------------------------------------------------------

 

a limitation on conversion or exercise analogous to the limitations contained in
this Section 7.13 beneficially owned by such Person or any of its Affiliates or
Associates and any other Persons whose beneficial ownership would be aggregated
with such Person for purposes of Section 13(d) of the Exchange Act.

ARTICLE 8.
REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 8.01 Representations and Warranties of the Investor. The Investor hereby
represents and warrants, as of the Closing Date, as follows:

(a) It is an “accredited investor” as that term is defined in Regulation D as
promulgated under the Securities Act. It is purchasing the Notes and the shares
of Common Stock, if any, issuable upon conversion thereof for its own account
solely for investment purposes and not with a view to the resale or distribution
of the Notes or such shares of Common Stock. It has not been formed for the
specific purpose of acquiring the Notes or such shares of Common Stock.

(b) It has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of investing in the Notes and
shares of Common Stock, if any, issuable upon conversion thereof, and it is
experienced in investing in capital markets and is able to bear the economic
risk of investing in the Notes and such shares of Common Stock, including a
complete loss of such investment.

(c) It is aware that an investment in the Notes and shares of Common Stock, if
any, issuable upon conversion thereof involves a high degree of risk, and such
securities are, therefore, a speculative investment.

(d) The Company has not given any investment advice or rendered any opinion to
it as to whether an investment in the Notes or shares of Common Stock, if any,
issuable upon conversion thereof is prudent or suitable.

(e) It acknowledges that it has (i) had the opportunity to ask questions and
receive answers from the Company, (ii) been furnished with all other materials
that it considers relevant to an investment in the Notes and shares of Common
Stock, if any, issuable upon a conversion thereof and (iii) been given the
opportunity fully to perform its own due diligence, in each case, to the extent
it has determined adequate to invest in the Notes and shares of Common Stock, if
any, issuable upon conversion thereof.

(f) It has consulted its own legal, accounting, financial and tax advisors to
extent it deems appropriate.

(g) It has not engaged the services of a broker, investment banker or finder to
contact any potential investor nor has it agreed to pay any commission, fee or
other remuneration to any third party to solicit or contact any potential
investor.

(h) It understands that the offer and sale of the Notes and shares of Common
Stock, if any, issuable upon conversion thereof have not been registered under
the Securities Act, are “restricted securities” (within the meaning of Rule 144
under the Securities Act) and it is purchasing the Notes and shares of Common
Stock, if any, issuable upon conversion thereof in accordance with a valid
exemption from the registration requirements under the Securities Act. It
acknowledges that it will receive the Notes and (in certain circumstances)
shares of Common Stock, if any, issuable upon conversion thereof with a
restrictive legend imprinted upon them. It will not offer, sell, pledge, hedge
or otherwise transfer any Notes or shares of Common Stock, if any, issuable upon
conversion thereof except in a transaction that complies with the Securities Act
and other applicable securities laws.

(i) It has not been solicited by any Person to purchase any Notes or share of
Common Stock issuable upon conversion of the Notes by means of any general
solicitation or advertising within the meaning of the Securities Act.

(j) Neither it nor any of its Affiliates has, in connection with the
transactions contemplated by this Agreement, directly or indirectly, engaged in
any Hedging and Short Sales in connection with the Notes or the shares of Common
Stock issuable upon conversion of the Notes.

34

--------------------------------------------------------------------------------

 

Section 8.02 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor and its respective Affiliates that, as
of the Closing Date (except for any representations and warranties which speak
as to a specific date, which representations and warranties shall be made as of
the date specified):

(a) Existence. The Company and each of its Subsidiaries (i) is a corporation
duly incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation; (ii) has all necessary powers, licenses,
authorizations, consents and approvals required to carry on its business as now
conducted and to own and lease its properties; and (iii) is duly qualified to do
business as a foreign corporation, and is in good standing, in every
jurisdiction in which its business or properties require such qualification,
except, in the case of clause (ii) or (iii), to the extent that the failure to
have such powers, licenses, authorizations, consents or approvals or to be so
qualified and in good standing could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b) Authorization. The Company has all necessary power and authority to enter
into, execute and deliver this Agreement and the other Note Documents and to
perform all of the obligations to be performed by it hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby.

(c) Enforceability. This Agreement has been duly authorized, executed and
delivered by the Company and constitutes, and each of the other Note Documents
have been duly authorized by the Company and, when executed and delivered by the
Company, will constitute, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, assuming the due
authorization, execution and delivery by the other parties hereto and thereto
(if applicable) and subject to laws of general application relating to
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally or general equitable principles (regardless of
whether enforcement is sought in equity or at law) and rules of law governing
specific performance, injunctive relief and other equitable remedies.

(d) Governmental Authorization. None of the execution and delivery by the
Company of Note Documents, the performance by the Company of any of the
obligations to be performed by them hereunder or thereunder, or the consummation
by the Company of any of the transactions contemplated hereby or thereby, will
require any notice to, action, approval or consent by, or in respect of, or
filing or registration with any Governmental Authority or other Person, except
filings required to be made with the Commission and Nasdaq.

(e) No Conflicts. Except as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, no consent or
approval of, or notice to, any Person is required by the terms of any Material
Contract for the execution or delivery of, or the performance of the obligations
of the Company under, this Agreement and the other Note Documents to which the
Company is party or the consummation of the transactions contemplated hereby or
thereby, and such execution, delivery, performance and consummation will not
result in any breach or violation of, or constitute a default under any Material
Contract or any law applicable to the Company, any of its Subsidiaries or any of
its or their assets.

(f) No Material Adverse Effect. Since December 31, 2017, there has been no
change, effect, event, state of facts, development, condition or circumstance
that has had, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(g) Authorization of the Common Stock. The shares of Common Stock, if any,
issuable upon conversion of the Notes have been duly authorized and reserved for
issuance upon such conversion by all necessary corporate action, and such
shares, when issued upon such conversion, will be validly issued and will be
fully paid and non-assessable and free and clear of all liens under the
Company’s certificate of incorporation and bylaws or under the Delaware General
Corporation Law; and the issuance of such shares upon such conversion will not
be subject to the preemptive or other similar rights of any securityholder of
the Company pursuant the Company’s certificate of incorporation or bylaws, the
Delaware General Corporation Law or any Material Contract.

(h) Public Filings, Etc. As of the Closing Date, none of the Company’s Annual
Report on Form 10-K for the period ended December 31, 2017, Quarterly Report on
Form 10-Q for the quarterly period ended September 30, 2018 or other public
filings of the Company filed with the Commission since October 1, 2018 pursuant
to the

35

--------------------------------------------------------------------------------

 

Exchange Act included or includes an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(i) Solvency. Immediately after the issuance of the Initial Notes, (i) the fair
value of the properties and assets of the Company and its Subsidiaries on a
going concern basis will exceed its debts and liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
the Company and its Subsidiaries on a going concern basis will be greater than
the amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Company and its
Subsidiaries will be generally able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Company and its Subsidiaries will not have
unreasonably small capital with which to conduct its business, as now conducted.

(j) Investment Company Act. The Company is not an “investment company,” as
defined in the Investment Company Act of 1940, as amended.

(k) Foreign Corrupt Practices Act. Neither the Company nor any of its
Subsidiaries nor, to the Company’s knowledge, any of its directors, officers,
employees, Affiliates or agents has taken any action, directly or indirectly,
that would result in a violation by such Persons of the FCPA, including making
use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA. The Company, its Subsidiaries and, to the Company’s knowledge, its
Affiliates have conducted their respective businesses in compliance in all
material respects with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

(l) Broker’s Fees. Neither the Company nor any of its Subsidiaries has taken any
action that would entitle any Person to any commission or broker’s, finder’s,
placement or other similar fee in connection with the transactions contemplated
herein.

(m) Private Offering; No Integration or General Solicitation.

(i) Assuming (i) the Initial Notes are issued, sold and delivered under the
circumstances contemplated by this Agreement and (ii) the accuracy of the
representations and warranties of the Investor set forth in Section 8.01, and
their compliance with the agreements set forth herein, it is not necessary in
connection with the offer, sale and delivery of the Initial Notes to the
Investor in the manner contemplated by this Agreement to register the offer and
sale of such Initial Notes to the Investor under the Securities Act.

(ii) The Company has not, directly or indirectly, offered, sold or solicited any
offer to buy, and the Company will not, directly or indirectly, offer, sell or
solicit any offer to buy, any security of a type or in a manner which would be
integrated with the sale of the Initial Notes and require the offer and sale of
the Initial Notes to the Investor to be registered under the Securities Act.
Neither the Company nor any of its Affiliates or any Person acting on its behalf
(other than the Holders, as to whom the Company makes no representation or
warranty) has engaged or will engage in any form of general solicitation or
advertising (within the meaning of Rule 502(c) under the Securities Act) in
connection with the offering and sale of the Initial Notes to the Investor
pursuant to this Agreement.

(n) Tax Returns and Payments. Except for any failure to file or pay, collect or
remit that could not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect, the Company has (i) timely filed or
caused to be timely filed all Tax Returns required to have been filed by it and
all such Tax Returns are true and correct in all material respects and (ii) duly
and timely paid, collected or remitted or caused to be duly and timely paid,
collected or remitted all Taxes (whether or not shown on any Tax Return) due and
payable, collectible or remittable by it (including in its capacity as a
withholding agent), except Taxes that are being contested in good faith by
appropriate proceedings and for which the Company has set aside on its books
adequate reserves in accordance with GAAP.

36

--------------------------------------------------------------------------------

 

ARTICLE 9.
EVENTS OF DEFAULT; REMEDIES

Section 9.01 Events of Default. “Event of Default,” wherever used herein, means
any one of the following events (whatever the reason for such Event of Default
and whether it shall be voluntary or involuntary or be effected by operation of
law or pursuant to any judgment, decree or order of any court or any order, rule
or regulation of any administrative or Governmental Authority):

(a) default by the Company in any payment of interest on any Note when due and
payable, and the default continues for a period of 30 days;

(b) default in the payment of principal of any Note when due and payable on the
Maturity Date, upon any required repurchase, upon declaration of acceleration or
otherwise;

(c) failure by the Company to comply with its obligation to convert the Notes,
including the payment of any Interest Make-Whole Payment, in accordance with
this Agreement upon exercise of a Holder’s conversion right, and such failure
continues for a period of five (5) Business Days;

(d) failure by the Company to comply with its obligations under ARTICLE 10,
hereof and such failure continues for a period of ten (10) Business Days;

(e) failure by the Company for sixty (60) days after written notice from the
Holders of at least 25% in principal amount of the Notes then outstanding has
been received by the Company to comply with any of its other agreements
contained in the Notes or this Agreement;

(f) failure by the Company to issue a Fundamental Change Company Notice or
notice of the effective date of a Make-Whole Fundamental Change, in each case,
for a period of five (5) Business Days after the date the same is due;

(g) a default by the Company or any Significant Subsidiary of the Company with
respect to any mortgage, agreement or other instrument under which there may be
outstanding, or by which there may be secured or evidenced, any Indebtedness for
money borrowed in excess of $10,000,000 (or its foreign currency equivalent) in
the aggregate of the Company and/or any such Significant Subsidiary, whether
such Indebtedness now exists or shall hereafter be created (i) resulting in such
Indebtedness becoming or being declared due and payable prior to its stated
maturity date or (ii) constituting a failure to pay the principal or interest of
any such debt when due and payable (after the expiration of all applicable grace
periods) at its stated maturity, upon required repurchase, upon declaration of
acceleration or otherwise, and in the cases of clauses (i) and (ii), such
acceleration shall not have been rescinded or annulled or such failure to pay or
default shall not have been cured or waived, or such Indebtedness shall not have
been paid or discharged, as the case may be, within 30 days after written notice
to the Company by Holders of at least 25% in aggregate principal amount of Notes
then outstanding in accordance with this Agreement;

(h) the Company or any Significant Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to the Company or any such Significant Subsidiary or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of the Company or any such Significant Subsidiary or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due;

(i)  an involuntary case or other proceeding shall be commenced against the
Company or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to the Company or such Significant Subsidiary or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of the Company or such Significant Subsidiary or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 consecutive days; or

37

--------------------------------------------------------------------------------

 

(j) a final judgment or judgments for the payment of $10,000,000 (or its foreign
currency equivalent) or more (excluding any amounts covered by insurance) in the
aggregate rendered against the Company or any Significant Subsidiary of the
Company, which judgment is not discharged, bonded, paid, waived or stayed within
60 days after (i) the date on which the right to appeal thereof has expired if
no such appeal has commenced, or (ii) the date on which all rights to appeal
have been extinguished.

Section 9.02 Reporting Defaults.

(a) Notwithstanding anything to the contrary, the Company may elect that the
sole remedy for any Event of Default (a “Reporting Event of Default”) pursuant
to Section 9.01(e) arising from the Company’s failure to comply with Section
4.03 will, for each of the first one hundred and eighty (180) calendar days on
which a Reporting Event of Default has occurred and is continuing, consist
exclusively of the accrual of Special Interest on the Notes. If the Company has
made such an election, then the Notes will be subject to acceleration pursuant
to Section 9.03 on account of the relevant Reporting Event of Default from, and
including, the one hundred and eighty first (181st) calendar day on which a
Reporting Event of Default has occurred and is continuing or if the Company
fails to pay any accrued and unpaid Special Interest when due.

(b) Any Special Interest that accrues on a Note pursuant to Section 9.02(a) will
be payable on the same dates and in the same manner as the Stated Interest on
such Note and will accrue at a rate per annum equal to (i) one quarter of one
percent (0.25%) of the principal amount thereof for the first one hundred eighty
(180) calendar days following the Reporting Event of Default and (ii) one half
of one percent (0.50%) thereafter until such Reporting Event of Default shall
have been cured; provided, however, that in no event will Special Interest
accrue on any day on a Note at a combined rate per annum that exceeds one-half
of one percent (0.50%). For the avoidance of doubt, any Special Interest that
accrues on a Note will be in addition to the Stated Interest that accrues on
such Note.

(c) To make the election set forth in Section 9.02(a), the Company must send to
the Holders, before the date on which each Reporting Event of Default first
occurs, a written notice that states that the Company is electing that the sole
remedy for such Reporting Event of Default consist of the accrual of Special
Interest.

Section 9.03 Acceleration of Maturity; Waiver of Past Defaults and Rescission.

(a) If an Event of Default occurs and is continuing, then and in every such case
the Holders of at least a majority in the aggregate Principal Amount of the
outstanding Notes may declare 100% of the Principal Amount plus accrued and
unpaid interest on all the outstanding Notes to be due and payable immediately,
by a notice in writing to the Company (and to the other Holders if given by any
Holder), and upon any such declaration, such Principal Amount and accrued and
unpaid interest shall become immediately due and payable.

Notwithstanding the foregoing, in the case of an Event of Default specified in
Section 9.01(h) or Section 9.01(i) with respect to the Company (and not solely
with respect to any Significant Subsidiaries of the Company), 100% of the
Principal Amount plus accrued and unpaid interest on all outstanding Notes will
automatically become due and payable without any declaration or other act on the
part of any Holder.

(b) The Holders of a majority in aggregate Principal Amount of the outstanding
Notes, by written notice to the Company and each other Holder, may (x) waive any
past Default and its consequences and (y) at any time after a declaration of
acceleration has been made and before a judgment or decree for payment of the
money due has been obtained, rescind any such acceleration with respect to the
Notes and its consequences, except, in each case, with respect to a Default
described in Section 9.01(a), Section 9.01(b) or Section 9.01(d), or in respect
of a covenant or provision hereof which under Article 13 cannot be modified or
amended without the consent of the Holder of each outstanding Note affected, if:

(i) such rescission will not conflict with any judgment or decree of a court of
competent jurisdiction; and

(ii) all existing Events of Default (except the non-payment of Principal Amount
and accrued and unpaid interest that has become due solely because of such
acceleration) have been cured or waived.

38

--------------------------------------------------------------------------------

 

Upon any such waiver, the Default which has been waived shall cease to exist and
any Event of Default arising therefrom shall be deemed to have been cured, for
every purpose of the Agreement; but no such waiver shall extend to any
subsequent or other Default or impair any right consequent.

No such rescission shall affect any subsequent default or impair any right
consequent thereon.

Section 9.04 Unconditional Right of Holders to Receive Payment and Convert.
Notwithstanding any other provision of this Agreement, the right of any Holder
to receive payment of the Principal Amount (including interest in respect of the
Notes held by such Holder, on or after the respective due dates expressed in the
Notes or otherwise, as applicable), any accrued and unpaid interest and to
convert the Notes in accordance with ARTICLE 7, or to bring suit for the
enforcement of any such payment on or after such respective dates or the right
to convert, shall not be impaired or affected without the consent of such
Holder.

Section 9.05 Restoration of Rights and Remedies. If any Holder has instituted
any proceeding to enforce any right or remedy under this Agreement and such
proceeding has been discontinued or abandoned for any reason, or has been
determined adversely to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company and the Holders shall be restored
severally and respectively to their former positions hereunder and thereafter
all rights and remedies of the Holders shall continue as though no such
proceeding had been instituted.

Section 9.06 Rights and Remedies Cumulative. Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Notes in the last paragraph of Section 3.07, no right or remedy herein conferred
upon or reserved to the Holders is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

Section 9.07 Delay or Omission Not Waiver. No delay or omission of any Holder of
any Note to exercise any right or remedy accruing upon any Event of Default
shall impair any such right or remedy or constitute a waiver of any such Event
of Default or an acquiescence therein. Every right and remedy given by this
Article or by law to the Holders may be exercised from time to time, and as
often as may be deemed expedient, by the Holders.

Section 9.08 Control by Holders. The Holders of a majority in aggregate
Principal Amount of the outstanding Notes may direct the time, method and place
of conducting any proceeding for any remedy available to the Holders.

Section 9.09 Undertaking for Costs. In any suit for the enforcement of any right
or remedy under this Agreement in respect of the Notes, a court may require any
party litigant in such suit to file an undertaking to pay the costs of the suit,
and the court may assess reasonable costs, including reasonable attorney’s fees
and expenses, against any party litigant in the suit having due regard to the
merits and good faith of the claims or defenses made by the party litigant; but
the provisions of this Section 9.09 shall not apply to any suit instituted by
the Company or to any suit instituted by any Holder for the enforcement of the
payment of the Principal Amount on any Note on or after the Maturity Date of
such Note.

ARTICLE 10.
MERGER, CONSOLIDATION OR SALE OF ASSETS

Section 10.01 Company May Consolidate, etc., only on Certain Terms. The Company
shall not, in a single transaction or through a series of related transactions,
consolidate or merge with or into any other Person, or, directly or indirectly,
sell, convey, transfer, lease or otherwise dispose of all or substantially all
of the consolidated assets of the Company and its Subsidiaries, taken as a
whole, to another Person or group of affiliated Persons (in each case other than
to one or more of its Wholly Owned Subsidiaries), except that the Company may
consolidate or merge with or into, or sell, convey, transfer, lease or otherwise
dispose of all or substantially all of the consolidated assets of the Company
and its Subsidiaries, taken as a whole, to another Person or group of affiliated
Persons if:

39

--------------------------------------------------------------------------------

 

(a) the Company is the surviving Person or the resulting, surviving, transferee
or successor Person (the “Successor Company”) (if other than the Company)
expressly assumes, by an agreement supplemental hereto, all obligations of the
Company under this Agreement, including payment of the Principal Amount and
interest on the Notes, and the performance and observance of all of the
covenants and conditions of this Agreement to be performed by the Company; and

(b) immediately after giving effect to such transaction, no Default under this
Agreement has occurred and is continuing.

Section 10.02 Successor Substituted. Upon any consolidation of the Company with,
or merger of the Company with or into, any other Person or any sale, conveyance,
transfer, lease or other disposal of all or substantially all of the
consolidated assets of the Company and its Subsidiaries, taken as a whole, to
another Person or group of affiliated Persons in accordance with Section 10.01,
the Successor Company formed by such consolidation or with or into which the
Company is merged or to which such sale, conveyance, transfer, lease or other
disposal is made shall succeed to, and may exercise every right and power of,
the Company under this Agreement with the same effect as if such Successor
Company had been named as the Company herein. If the predecessor is still in
existence after such transaction, it will be released from its obligations and
covenants under this Agreement and the Notes, except in the case of a lease of
all or substantially all of the consolidated assets of the Company and its
Subsidiaries, taken as a whole.

ARTICLE 11.
REGISTRATION RIGHTS

Section 11.01 Registration.

(a) At any time after the Closing Date, any Holder or Holders (each, a
“Requesting Holder”) may deliver a written request to the Company in accordance
with Section 14.01 (a “Demand”) that the Company effect a registration with
respect to the Registrable Securities under the Securities Act to cover a
registered sale of such Registrable Securities for cash by such Requesting
Holder. Such Demand shall specify the number of Registrable Securities such
Requesting Holder intends to include in such registration and the methods by
which such Requesting Holder intends to sell or dispose of such Registrable
Securities (including whether such Requesting Holder intends to distribute the
Registrable Securities by means of an underwritten offering (an “Underwritten
Offering”) or pursuant to sales from time to time without an underwriter (a
“Shelf Offering”)); provided, however, that in no event may any Requesting
Holder make a Demand for an Underwritten Offering unless the Registrable
Securities to be offered and sold by such Requesting Holder in such Underwritten
Offering are reasonably expected to result in gross proceeds to such Requesting
Holder of at least one million dollars ($1,000,000). Notwithstanding the
foregoing, promptly following the Closing Date, the Company shall (subject to
the terms and conditions of this Article 11, including for the avoidance of
doubt, the Blackout Periods to the extent provided in Section 11.04), file with
the Commission a registration statement on Form S-3 (or such other form as may
be applicable for the resale of the Registrable Securities) with respect to the
maximum number of Registrable Securities issuable upon conversion of the Notes
(including, in connection with any Make-Whole Fundamental Change or Interest
Make-Whole Payment, subject to the proviso below) purchased by the Investor
(which shall be deemed to be a “Requesting Holder” for the purposes of this
Article 11) on the Closing Date to cover a registered sale of such Registrable
Securities for cash by the Investor in a Shelf Offering; provided, however, that
if the Commission shall not allow such maximum number of Registrable Securities
issuable upon conversion of the Notes, then the Company shall only be obligated
to register on such registration statement the offer and sale of the maximum
number of Registrable Securities as the Commission shall permit, and the Company
shall file such additional registration statement or registration statements for
the remaining number of Registrable Securities thereafter at the request of the
Investor if and when the registration of such additional Registrable Securities
is permitted by the Commission.

Upon receipt of such Demand, and immediately following the Closing Date with
respect to the Registrable Securities issuable upon conversion of the Notes
purchased by the Investor on the Closing Date, the Company shall, subject to the
terms and conditions of this Article 11, use its commercially reasonable efforts
(subject, for the avoidance of doubt, to Blackout Periods to the extent provided
in Section 11.04) to (i) file and cause to become effective under the Securities
Act a Registration Statement covering the resale of such Registrable Securities
by such Requesting Holder as soon as reasonably practicable; (ii) qualify such
Registrable Securities under applicable blue

40

--------------------------------------------------------------------------------

 

sky or other securities laws of any state of the United States of America to the
extent set forth herein; and (iii) comply in all material respects with
applicable regulations issued under the Securities Act and any other
governmental requirements or regulations, in each case in such a manner as would
permit or facilitate the distribution in an underwritten offering or other sale
of all or any portion of such Registrable Securities as reasonably specified in
such Demand, as applicable.

(b) In connection with any Demand that requests an Underwritten Offering, the
Requesting Holders making such demand named as selling securityholders in the
related Registration Statement shall be entitled to select (subject to the
Company’s approval, with will not be unreasonably withheld or delayed) the lead
managing underwriter thereof, and the Company shall enter into any reasonable
and customary agreement requested by such lead managing underwriter in
connection with such Underwritten Offering, including, but not limited to, an
underwriting agreement in customary form with such lead managing underwriter;
provided, however, that in no event shall the Company be required to include
shares of Common Stock or any other securities for its own account in such
offering.

(c) Notwithstanding anything to the contrary:

(i) upon the Company’s receipt of any Demand by a Requesting Holder pursuant to
Section 11.01(a), the Company will have the right to amend any Registration
Statement theretofore filed pursuant to this Section 11.01 to add such
Requesting Holder as a selling securityholder thereunder; and

(ii) in no event will the Company be obligated to effect more than three (3)
Underwritten Offerings pursuant to this Section 11.01 (provided for this
purpose, an offering shall not constitute an Underwritten Offering unless and
until it is completed).

Section 11.02 Obligation to Remove Legends.  Six months after the Closing Date
and with respect to the shares of Common Stock issuable to the Investor upon
conversion of the Investor’s Notes purchased on the Closing Date, the Company
shall be obligated to use commercially reasonable efforts in compliance with
applicable securities laws to promptly have any Restricted Note Legend removed
from such Common Stock that may have been placed thereon as a result of the
resale restrictions of Rule 144.

Section 11.03 Obligations of the Company. At such time as the Company is
obligated to file a Registration Statement with the Commission pursuant to this
Article 11, the Company shall also be obligated to use commercially reasonable
efforts to take the following actions:

(a) promptly prepare and file with the Commission such amendments and
supplements to any Registration Statement filed and the prospectus used in
connection therewith as may be necessary to keep such Registration Statement
effective, in the case of an Underwritten Offering, until the completion of such
offering, and in the case of a Shelf Offering, until such time as the
Registrable Securities of the Holders subject to such registration shall have
been sold pursuant thereto or such Registrable Securities have been, or could be
without restriction, sold pursuant to Rule 144 or another available exemption
from the registration requirement of the Securities Act;

(b) a reasonable period of time before filing a Registration Statement or
prospectus or any amendments or supplements thereto (excluding documents to be
incorporated by reference therein), furnish to one (1) legal counsel for the
Holders participating in such offering and, if applicable, one (1) legal counsel
for the underwriters, if any, copies of all such documents in substantially the
form proposed to be filed, to enable such counsel to review such documents prior
to the filing thereof, and the Company shall make such reasonable changes
thereto as may be reasonably requested by such counsel;

(c) furnish or make available to each Holder participating in such offering, and
each underwriter, if any, without charge, such number of conformed copies of the
Registration Statement and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such Holder or underwriter(s)), and such other
documents, as such Holders or such underwriter(s) may reasonably request, and
upon request a copy of any and all transmittal letters or other correspondence
to or received from, the Commission or any other relevant

41

--------------------------------------------------------------------------------

 

Governmental Authority relating to such offering; provided, however, that the
Company will in no event be required to provide copies of any documents that
have been filed with the Commission on its EDGAR system (or any successor
thereto);

(d) cooperate with the Holders participating in such offering and the
underwriter(s), if any, to facilitate the timely preparation and delivery of
certificates (not bearing any legends) representing Registrable Securities to be
sold after receiving written representations and covenants from each such Holder
in form reasonably satisfactory to the Company that the Registrable Securities
represented by the certificates so delivered by such Holder have been sold, and
will be transferred, in accordance with the Registration Statement, and enable
such Registrable Securities to be in such denominations and registered in such
names as the underwriter(s), if any, or such Holders may request reasonably
promptly following such sale;

(e) register and qualify the securities covered by such Registration Statement
under “blue sky” laws of such U.S. jurisdictions as shall be reasonably
requested by the underwriter(s), if any, and Holders (and to maintain such
registrations and qualifications effective for the applicable period of time set
forth in Section 11.03(a) above), and to do any and all other acts and things
that may be necessary or advisable to enable the underwriter(s), if any, and
such Holders to consummate the disposition in such jurisdictions of such shares;
provided, however, that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not be required but
for this Section 11.03(e), (ii) subject itself to taxation in any such
jurisdiction, or (iii) file any general consent to service of process in any
such jurisdiction;

(f) notify each Holder of Registrable Securities covered by such Registration
Statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they are made, not misleading. The Company will use all reasonable
efforts to amend or supplement such prospectus or Registration Statement or any
document incorporated or deemed to be incorporated therein by reference, or file
any other required document, as applicable, as soon as practicable in order to
cause such prospectus to not include any untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they are made, not misleading;

(g) notify each Holder of Registrable Securities covered by such Registration
Statement and the underwriter(s), if any: (i) when the prospectus or any
prospectus supplement or post-effective amendment has been filed, and, with
respect to the Registration Statement or any post-effective amendment, when the
same has become effective; (ii) of any request by the Commission for amendments
or supplements to the Registration Statement or the prospectus or for additional
information; (iii) of the issuance by the Commission of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings for that purpose; and (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose;

(h) furnish, in the case of any Underwritten Offering of Registrable Securities
pursuant to this Article 11, at the request of the underwriter(s), on the date
that such Registrable Securities are delivered to the underwriters, the letter
(including any “bring-downs” related thereto) from the independent registered
accounting firm of the Company issued pursuant to the underwriting agreement
relating to such Underwritten Offering;

(i) cause all Registrable Securities sold pursuant to a Registration Statement
to be listed on the stock exchange, if any, on which the Company’s Common Stock
is then listed;

(j) make such representations and warranties to the underwriter(s), if any, in
form, substance and scope as are customarily made by issuers to underwriters in
underwritten offerings by selling stockholders of comparable size and confirm
the accuracy of the same if and when reasonable and customarily requested by
such underwriters, and matters relating to the compliance of the Registration
Statement and the prospectus with the Securities Act;

(k) bear all expenses in connection with the procedures in this ARTICLE 11 and
the registration of the offer and sale of the Registrable Securities pursuant to
the Registration Statement, including the reasonable fees and

42

--------------------------------------------------------------------------------

 

disbursements of a single counsel (together with no more than one local counsel)
for the Requesting Holders as designated in writing to the Company by Requesting
Holders holding a majority of the Registrable Securities or the Investor, as
applicable (such counsel(s), the “Designated Counsel”); provided, however, that
the Company will in no event bear, and each Holder shall instead bear, the cost
of Selling Expenses with respect to such Holder’s Registrable Securities, if
any, in connection with the offering of the Registrable Securities pursuant to
the Registration Statement, and each Holder and any other Person participating
in such offering shall bear all such specified Selling Expenses pro rata among
each other on the basis of the number of Registrable Securities which have been
registered; provided, further, the fees and disbursements of any Designated
Counsel to be borne by the Company will in no event exceed, in the aggregate,
twenty thousand dollars ($20,000) per Underwritten Offering or, without
duplication, per registration statement filed pursuant to Section 11.01 in which
any Requesting Holder is named as a selling stockholder.

(l) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any Registrable
Securities included in such Registration Statement for sale in any jurisdiction,
use all reasonable efforts to obtain the withdrawal of such order as soon as
practicable; and

(m) to the extent reasonably and customarily requested by any underwriter for
purposes of a disposition of Registrable Securities in an Underwritten Offering
pursuant to this Article 11, provide such underwriter, its attorneys and agents
the opportunity to conduct a reasonable due diligence investigation with respect
to the Company; provided, however, that such Persons will, at the Company’s
request, first agree in writing with the Company that any information that is
reasonably and in good faith designated by the Company as confidential will be
kept confidential by such persons and will be used solely for the purposes of
contemplated by this ARTICLE 11, subject to customary exceptions.

Section 11.04 Black-Out Periods. Notwithstanding anything to the contrary
herein, the Company may delay the filing or effectiveness of any Registration
Statement pursuant to Section 11.01, or to suspend the effectiveness or
availability thereof for the offer and sale of any Registrable Securities, for
any reason determined in good faith by the Company (including, without
limitation, due to the entry of any stop order with respect to such Registration
Statement or due to the occurrence or existence of any pending corporate
development) (any such delay or suspension, a “Black-Out Period”); provided,
however, that the Company shall (i) promptly notify the Requesting Holders in
writing of the commencement of such Blackout Period (provided that the Company
will not be required to disclose any information that might be considered
material non-public information), stating the date on which such Black-Out
Period will begin, and (ii) notify the Requesting Holders in writing of the date
on which the Black-Out Period ends; and, provided, further, that Black-Out
Periods shall not exceed an aggregate of forty five (45) calendar days during
any three hundred sixty five (365) day period (each, an “Allowable Black-Out
Period”). For purposes of determining the length of a Black-Out Period above,
the Black-Out Period shall begin on and include the date the Requesting Holders
receive the notice referred to in clause (i) and shall end on and include the
later of the date the Requesting Holders receive the notice referred to in
clause (ii) and the date referred to in such notice. For the avoidance of doubt,
the provisions of Section 11.03(l) hereof shall not be applicable during the
period of any Allowable Black-Out Period. Upon expiration of the Black-Out
Period, the Company shall again be bound by Section 11.03(g). Notwithstanding
anything to the contrary, the Company shall cause its transfer agent to deliver
unlegended shares of Common Stock to a transferee of any Holder in accordance
with the terms of this Agreement in connection with any sale of Registrable
Securities with respect to which a Holder has entered into a contract for sale,
and delivered a copy of the prospectus included as part of the applicable
Registration Statement (unless an exemption from such prospectus delivery
requirement exists), prior to the Holder’s receipt of the notice of a Black-Out
Period and for which the Holder has not yet settled.

Section 11.05 Effect of Failure to File and Obtain Effectiveness of Registration
Statement or Failure to Timely Convert. Notwithstanding anything herein to the
contrary, but subject to Section 11.04, if a Registration Statement covering all
of the Registrable Securities of the Investor required to be covered thereby and
required to be filed by the Company pursuant to Section 11.01 is not effective
under the Securities Act (an “Effectiveness Failure”) on or before the ninetieth
(90th) calendar day following the Closing Date with respect to the Registrable
Securities issuable upon conversion of the Notes purchased by the Investor on
the Closing Date, then, as relief for the damages to the Investor by reason of
any such Effectiveness Failure, (a) to the extent an Effectiveness Failure
exists on the ninety first (91st) day following the Closing Date, the Company
shall pay the Investor a cash fee on

43

--------------------------------------------------------------------------------

 

such date in an aggregate amount of one hundred thousand dollars ($100,000), and
(b) to the extent an Effectiveness Failure exists on the one hundred and thirty
sixth (136th) day following the Closing Date, the Company shall pay the Investor
a cash fee on such date in an aggregate amount of one hundred twenty five
thousand dollars ($125,000); provided, further, that no Effectiveness Failure
will be deemed to existing or be continuing at any time during any Allowable
Black-Out Period. The payments to which a Holder shall be entitled pursuant to
this Section 11.05 are referred to herein as “Delay Payments.” The Delay Payment
will constitute the exclusive and sole remedy available against the Company on
account of any Effectiveness Failure and will preclude (to the extent lawful)
all other rights and remedies with respect to any Effectiveness Failure.

Section 11.06 Obligations of Holders.

(a) Each Holder covenants and agrees that it will comply with the
prospectus-delivery requirements of the Securities Act as applicable to it or an
exemption therefrom in connection with sale of Registrable Securities pursuant
to the Registration Statement.

(b) Each Holder agrees that upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 11.03(f) or Section
11.03(g)(ii), (iii) or (iv), such Holder will discontinue the disposition of
Registrable Securities pursuant to such Registration Statement or prospectus
(or, with respect to a notice pursuant to Section 11.03(g), discontinue any such
disposition in the applicable jurisdiction(s)) until such Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by Section
11.03(f), or until it is advised in writing by the Company that the use of the
applicable prospectus may be resumed or that the applicable suspension of the
qualification has been lifted, and, if applicable, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus.

(c) Each Holder shall furnish to the Company materially complete and accurate
information regarding such Holder, the Registrable Securities and other
securities of the Company held by it and the distribution proposed by such
Holder as shall be required by applicable law or requested by the underwriter(s)
to effect the registration of their Registrable Securities.

Section 11.07 Indemnification.

(a) The Company will indemnify each Requesting Holder, each of its officers,
directors, partners, employees and agents, and each Person controlling such
Holder (within the meaning of Section 15 of the Securities Act), with respect to
any registration, qualification or sale which has been effected pursuant to this
Article 11, against all expenses, claims, losses, damages or liabilities (or
actions in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened, arising out of or based
on (i) any untrue statement (or alleged untrue statement) of a material fact
contained in any registration statement filed pursuant to this ARTICLE 11, or
related prospectus, or any amendment or supplement thereto, incident to any such
registration, qualification or sale, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of any such prospectus, in
the light of the circumstances in which they were made) not misleading, or (ii)
any violation (or alleged violation) by the Company of the Securities Act, the
Exchange Act or the securities or similar laws of any state or other
jurisdiction in which Registrable Securities are sold, and the Company will
reimburse or pay for the account of such Requesting Holder, officer, director,
partner, employee, agent or controlling person, for any legal and any other
expenses reasonably incurred (as and when incurred) in connection with
investigating, preparing the defense of or defending any such claim, loss,
damage, liability or action.

(b) To the extent permitted by law, each Requesting Holder, severally and not
jointly, will, if securities held by such Requesting Holder, are included in the
securities as to which a registration, qualification or sale pursuant to this
ARTICLE 11 is effected, indemnify the Company, each of its officers, directors,
partners, employees and agents, each Person who controls the Company (within the
meaning of Section 15 of the Securities Act), and any other Person participating
in such registration, each of its officers and directors and each Person
controlling (within the meaning of Section 15 of the Securities Act) such Person
participating in such registration, against all expenses, claims, losses,
damages or liabilities (or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on any untrue statement (or alleged untrue statement) of
a material fact contained in any registration statement filed pursuant to

44

--------------------------------------------------------------------------------

 

this ARTICLE 11, or related prospectus, or any amendment or supplement thereto,
incident to any such registration, qualification or sale, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
such prospectus, in the light of the circumstances in which they were made) not
misleading, and the Company will reimburse or pay for the account of the Company
or such Person, officer, director, partner, employee, agent or controlling
person, for any legal and any other expenses reasonably incurred (as and when
incurred) in connection with investigating, preparing the defense of or
defending any such claim, loss, damage, liability or action; provided, however,
that in no event shall any Requesting Holder have any liability under this
Section 11.07(b) in any such case except to the extent that any such claim,
loss, damage, liability or action arises out of or is based on any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with information furnished to the Company by such
Requesting Holder.

(c) Each indemnified party under this Section 11.07 shall give notice to the
indemnifying party promptly after such indemnified party has actual knowledge of
any claim as to which indemnity may be sought and shall permit the indemnifying
party to assume the defense of any such claim or any litigation resulting
therefrom; provided, however, that counsel for the indemnifying party, who shall
conduct the defense of such claim or litigation, shall be approved by the
indemnified party (which approval shall not unreasonably be withheld), and the
indemnified party may participate in such defense at such indemnified party’s
expense; provided, further, that the failure of any indemnified party to give
notice as provided above shall not relieve the indemnifying party of its
obligations under this agreement except to the extent that the failure to give
such notice is materially prejudicial to an indemnifying party’s ability to
defend such action. No indemnifying party, in the defense of any such claim or
litigation, shall, except with the consent of each indemnified party, consent to
entry of any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such claim or
litigation.

(d) The obligations of the Company and the Requesting Holders under this Section
11.07 shall survive the completion of any offering of Registrable Securities in
a Registration Statement pursuant to this Agreement.

(e) If a claim for indemnification under Section 11.07(a) or 11.07(b) is
available by its terms but is held by a court of competent jurisdiction to be
unavailable or insufficient to hold harmless an indemnified party, then each
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of any such claim, loss, damage, liability or action that otherwise would have
been indemnified under Section 11.07(a) or 11.07(b), as the case may be, in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party, on the one hand, and the indemnified party, on the other, in connection
with the statements or omissions that resulted in such claim, loss, damage,
liability or action, as well as any other relevant equitable considerations. The
relative fault of the indemnifying party and the indemnified party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount of such claim, loss, damage, liability or action subject to this
Section 11.07(e) shall be deemed to include any reasonable legal or other
expenses incurred by such indemnified party in connection with investigating or
defending any such claim, loss, damage, liability or action (which shall be
limited as provided in Section 11.07(c) if the indemnifying party has assumed
the defense of any such action in accordance with the provisions thereof).
Notwithstanding the foregoing in this Section 11.07(e), no Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. Promptly after receipt by an
indemnified party of notice of the commencement or threatened commencement of
any claims for which a claim for contribution may be made against an
indemnifying party under this Section 11.07(e) and if a notice for
indemnification has not been otherwise given under this Section 11.07, such
indemnified party shall give written notice thereof in the manner set forth
hereunder for a claim for indemnification to the indemnifying party; provided,
however, that the failure to so notify the indemnifying party shall not relieve
it of any obligation to provide contribution hereunder except to the extent that
the indemnifying party’s ability to defend such action is materially prejudiced
by the failure to give such timely notice. The parties acknowledge that
determining contribution pursuant to this Section 11.07(e) by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 11.07(e) would not be
just or equitable. For the avoidance of doubt, if indemnification is available
under Section 11.07(a) or 11.07(b), the indemnifying

45

--------------------------------------------------------------------------------

 

parties shall indemnify each indemnified party to the fullest extent provided in
Section 11.07(a) or 11.07(b) without regard to the relative fault of said
indemnifying party or indemnified party or any other equitable consideration
provided for in this Section 11.07(e).

Section 11.08 Effectiveness; Termination; Survival. The provisions of Article 11
(other than Section 11.07) shall survive the discharge or termination of this
Agreement until the earlier of (a) the time when no Registrable Securities are
outstanding; and (ii) four (4) years after the Maturity Date. The provisions of
Section 11.07 shall survive the discharge or termination of this Agreement
indefinitely.

ARTICLE 12.
[RESERVED]

ARTICLE 13.
AMENDMENTS

Section 13.01 Amendments.

(a) Neither this Agreement nor any other Note Document or provision thereof may
be waived, amended or modified except by an agreement or agreements in writing
executed by the Company and the Holders of a majority in aggregate Principal
Amount of the outstanding Notes, provided, however, that no such agreement shall
do the following without the written consent of each Holder affected thereby:
(i) reduce the Principal Amount of any Note, (ii) reduce the rate of interest on
any Note, (iii) change the Maturity Date of any Note, or extend the time for the
payment of any interest thereon or waive or excuse any such payment, (iv) make
any change that impairs or adversely affects the conversion rights of any Note
or reduces the Fundamental Change Repurchase Price of any Note, (v) change any
of the provisions of this Article 13 without the written consent of each Holder,
or (vi) adversely affect the economic interests of any Holder hereunder
disproportionately to other Holders without the written consent of such Holder.
Notwithstanding anything to the contrary in the immediately preceding sentence,
this Agreement may be amended or supplemented without the consent of any Holder
in order to comply with, and subject to the provisions of, Section 7.05 or
Article 10.

ARTICLE 14.
MISCELLANEOUS

Section 14.01 Notices. Any notice or communication shall be in writing
(including telecopy promptly confirmed in writing) and delivered in person, sent
by electronic email or mailed by overnight mail addressed as follows:

If to the Company:

SCYNEXIS, Inc.
1 Evertrust Plaza, 13th Floor
Jersey City, New Jersey
Attention: Eric Francois
Email: eric.francois@scynexis

with a copy (which shall not constitute notice) to:

Cooley LLP
3175 Hanover Street
Palo Alto, CA 94304-1130
Attention: Matthew Hemington
Email: hemingtonmb@cooley.com

If to any Holder, to the address of such Holder set forth in the Register;

If to the Investor:

Puissance Life Science Opportunities Fund VI
c/o Puissance Capital Management LP

46

--------------------------------------------------------------------------------

 

950 Third Avenue, 25th Floor

New York, New York 10022
Attention: Theodore Wang
E-mail: ted.wang@puissancecapital.com

 

(a) The Company, by notice to each of the Holders, may designate additional or
different addresses for subsequent notices or communications. Any of the
Holders, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.

(b) Any notice or communication sent to a registered Holder shall be e-mailed or
mailed to the Holder at the Holder’s e-mail or address, as the case may be, as
it appears in the Register and shall be sufficiently given if so e-mailed or
mailed within the time prescribed.

(c) Failure to send a notice or communication to a Holder or any defect in it
shall not affect its sufficiency with respect to other Holders. If a notice or
communication is sent in the manner provided above, it is duly given, whether or
not the addressee receives it.

(d) Where this Agreement provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.

Section 14.02 Confidentiality.

(a) Except as expressly authorized in this Agreement or the other Note Documents
or except with the prior written consent of the Disclosing Party, the Recipient
hereby agrees that (i) it will use the Confidential Information of the
Disclosing Party solely for the purpose of the transactions contemplated by this
Agreement and the other Note Documents and exercising its rights and remedies
and performing its obligations hereunder and thereunder; (ii) it will keep
confidential the Confidential Information of the Disclosing Party; and (iii) it
will not furnish or disclose to any Person any Confidential Information of the
Disclosing Party.

(b) Notwithstanding anything to the contrary in this Section 14.02, the
Recipient may, without the consent of the Disclosing Party, furnish or disclose
Confidential Information of the Disclosing Party to (i) the Recipient’s
Affiliates and their respective Representatives and actual or potential
financing sources, in each such case, who need to know such information to
assist the Recipient in evaluating the transactions contemplated by this
Agreement and the other Note Documents or in exercising its rights and remedies
and performing its obligations hereunder and thereunder and who are, prior to
such furnishing or disclosure, informed of the confidentiality and non-use
obligations contained in this Section 14.02 and who are bound by written or
professional confidentiality and non-use obligations no less stringent than
those contained in this Section 14.02; and (ii) potential permitted assignees,
purchasers, transferees or successors-in-interest under Section 3.09, in each
such case, who need to know such information in connection with such actual or
potential assignment, sale or transfer, including, following any such
assignment, sale or transfer, in order to exercise their rights and remedies and
perform their obligations under this Agreement and the other Note Documents and
who are, prior to such furnishing or disclosure, informed of the confidentiality
and non-use obligations contained in this Section 14.02 and who are bound by
written or professional confidentiality and non-use obligations no less
stringent than those contained in this Section 14.02.

(c) In the event that the Recipient, its Affiliates or any of their respective
Representatives is required by applicable law, applicable stock exchange
requirements or legal or judicial process (including by deposition,
interrogatory, request for documents, subpoena, civil investigative demand or
similar process) to furnish or disclose any portion of the Confidential
Information of the Disclosing Party, the Recipient shall, to the extent legally
permitted, provide the Disclosing Party, as promptly as practicable, with
written notice of the existence of, and terms and circumstances relating to,
such requirement, so that the Disclosing Party may seek, at its expense, a
protective order or other appropriate remedy (and, if the Disclosing Party seeks
such an order, the Recipient, such Affiliates or such Representatives, as the
case may be, shall provide, at their expense, such cooperation as such
Disclosing Party shall reasonably require). Subject to the foregoing, the
Recipient, such Affiliates or such Representatives, as the case may be, may
disclose that portion (and only that portion) of the Confidential Information of
the Disclosing Party that

47

--------------------------------------------------------------------------------

 

is legally required to be disclosed; provided, however, that the Recipient, such
Affiliates or such Representatives, as the case may be, shall exercise
reasonable efforts (at their expense) to preserve the confidentiality of the
Confidential Information of the Disclosing Party, including by obtaining
reliable assurance that confidential treatment will be accorded any such
Confidential Information disclosed. Notwithstanding anything to the contrary
contained in this Section 14.02, in the event that the Recipient or any of its
Affiliates receives a request from an authorized representative of a U.S. or
foreign tax authority for a copy of this Agreement or any of the other Note
Documents, the Recipient or such Affiliate, as the case may be, may provide a
copy hereof or thereof to such tax authority representative without advance
notice to, or the consent of, the Disclosing Party; provided, however, that the
Recipient shall, to the extent legally permitted, provide the Disclosing Party
with written notice of such disclosure as soon as practicable.

(d) Notwithstanding anything to the contrary contained in Section 14.02, the
Recipient may disclose the Confidential Information of the Disclosing Party,
including this Agreement, the other Note Documents and the terms and conditions
hereof and thereof, to the extent necessary in connection with the enforcement
of its rights and remedies hereunder or thereunder or as required to perfect the
Recipient’s rights hereunder or thereunder.

(e) Neither Party shall, and each Party shall cause its Affiliates not to,
without the prior written consent of the other Party (which consent shall not be
unreasonably withheld or delayed), issue any press release or make any other
public disclosure with respect to the transactions contemplated by this
Agreement or any other Note Document, except if and to the extent that any such
release or disclosure is required by applicable law, by the rules and
regulations of any applicable stock exchange or by any Governmental Authority of
competent jurisdiction, in which case, the Party proposing (or whose Affiliate
proposes) to issue such press release or make such public disclosure shall use
commercially reasonable efforts to consult in good faith with the other Party
regarding the form and content thereof before issuing such press release or
making such public announcement.

(f) Except with respect to a Holder’s internal communications or private
communications with its Representatives, the Holders shall not, and shall cause
its Representatives, its Affiliates and its Affiliates’ Representatives not to
make use of the name, nickname, trademark, logo, service mark, trade dress or
other name, term, mark or symbol identifying or associated with the Company
without the Company’s prior written consent to the specific use in question,
provided that the consent of the Company shall not be required with respect to
publication of the Company’s name and logos in the a Holder’s promotional
materials, including without limitation the websites for a Holder and its
Affiliates consistent with its use of other similarly situated third parties’
names and logos.

Section 14.03 When Notes Are Disregarded. In determining whether the Holders of
the required Principal Amount of Notes have concurred in any direction, waiver
or consent, Notes owned by the Company or by any Affiliate of the Company shall
be disregarded and deemed not to be outstanding. Also, subject to the foregoing,
only Notes outstanding at the time shall be considered in any such
determination.

Section 14.04 Deferral of Payments When Payment Date is Not a Business Day. If
the due date for a payment on a Note as provided in this Agreement is not a
Business Day, then, notwithstanding anything to the contrary in this Agreement
or the Notes, payment shall be made on the next succeeding day that is a
Business Day, and no interest shall accrue for the intervening period. If a
Regular Record Date is not a Business Day, the Regular Record Date shall not be
affected.

Section 14.05 Governing Law. THIS AGREEMENT AND THE NOTES, AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR THE NOTES,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK.

Section 14.06 No Recourse against Others. No incorporator, director, officer,
employee, stockholder or Affiliate of the Company, solely by reason of this
status, shall have any liability for any obligations of the Company under the
Notes or this Agreement or for any claim based on, in respect of or by reason of
such obligations or their creation. By accepting a Note, each Holder will be
deemed to waive and release all such liability. The waiver and release shall be
part of the consideration for the issue of the Notes.

48

--------------------------------------------------------------------------------

 

Section 14.07 Successors. All agreements of the Company and each Investor and
Holder, as applicable, in this Agreement and the Notes shall bind their
respective successors.

Section 14.08 Multiple Originals. The parties may sign any number of copies of
this Agreement. Each signed copy shall be an original, but all of them together
represent the same agreement. One signed copy is enough to prove this Agreement.
Delivery of an executed counterpart by facsimile or “.pdf” shall be effective as
delivery of a manually executed counterpart thereof.

Section 14.09 Indemnification. The Company agrees to defend, indemnify, pay and
hold harmless, each Indemnified Party from and against any and all Indemnified
Liabilities, in all cases, arising, in whole or in part, out of or relating to
any claim, notice, suit or proceeding commenced or threatened by any Person
(including any Governmental Authority); provided, however, that the Company
shall not have any obligation to any Indemnified Party hereunder with respect to
any Indemnified Liabilities to the extent such Indemnified Liabilities arise
from the gross negligence or willful misconduct of such Indemnified Party. To
the extent that the undertakings to defend, indemnify, pay and hold harmless set
forth in this Section 14.09 may be unenforceable in whole or in part because
they are violative of any law or public policy, the Company shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by any
Indemnified Party. In addition, each Indemnified Party agrees that the Company
shall not have any obligation to pay to or contribute on behalf of such
Indemnified Party an amount in excess of an amount equal to the aggregate
principal amount of the Notes purchased by such Indemnified Party pursuant to
this Agreement.

Section 14.10 Waiver of Consequential and Punitive Damages. To the extent
permitted by applicable law, no Party shall assert, and each Party hereby
waives, any claim against each other Party and such Party’s Affiliates,
directors, employees, attorneys or agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Note
Documents or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
the Notes or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each Party hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

Section 14.11 Table of Contents; Headings. The table of contents and headings of
the Articles and Sections of this Agreement have been inserted for convenience
of reference only, are not intended to be considered a part hereof and shall not
modify or restrict any of the terms or provisions hereof.

Section 14.12 Severability Clause. In case any provision in this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired thereby
and such provision shall be ineffective only to the extent of such invalidity,
illegality or unenforceability.

Section 14.13 Calculations. Except as otherwise provided herein, the Company (or
its agents) will be responsible for making all calculations called for under
this Agreement or the Notes. The Company (or its agents) will make all such
calculations in good faith, and, absent manifest error, its calculations will be
final and binding on Holders. Upon written request of a Holder, the Company (or
its agents) will provide a detailed schedule of its calculations.

Section 14.14 Waiver of Jury Trial. EACH OF THE COMPANY, THE INVESTORS AND THE
HOLDERS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE SECURITIES OR THE TRANSACTION CONTEMPLATED
THEREBY.

49

--------------------------------------------------------------------------------

 

Section 14.15 Consent to Jurisdiction.

(a) Each of the Company, the Investors and the Holders hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of any New York State court or federal court of the United States
sitting in the State and City of New York, County and Borough of Manhattan, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the Notes, or for recognition or enforcement of
any judgment, and each hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such state court sitting in the State and City of New York, County and
Borough of Manhattan or, to the extent permitted by law, in such federal court
sitting in the State and City of New York, County and Borough of Manhattan.

(b) Each of the Company, the Investors and the Holders hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action proceeding arising out of or relating to this Agreement or the
Notes in any New York State or federal court, and each hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 14.16 Tax Forms. Each Holder, on or before the date it becomes a party
to this Agreement and thereafter upon reasonable request of the Company, shall
furnish to the Company, to the extent such Holder is legally eligible to do so,
either a completed and signed IRS Form W-9 or IRS Form W-8BEN or W-8BEN-E (or
other applicable Form W-8, together with applicable attachments), as may be
applicable.

[Remainder of the page intentionally left blank]

 

50

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

 

 

SCYNEXIS, INC.,

as the Company

 

 

By:

 

/s/ Eric Francois

Name:

 

Eric Francois

Title:

 

Chief Financial Officer

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Puissance Life Science Opportunities Fund VI

as Holder

 

 

By:

 

/s/ Ted Wang

Name:

 

Ted Wang

Title:

 

CEO/CIO

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

[FORM OF NOTE]

THE OFFER AND SALE OF NOTES REPRESENTED HEREBY OR ANY SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION THEREOF HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND SUCH NOTES AND
SHARES MAY NOT BE OFFERED, SOLD, PLEDGED, HEDGED OR OTHERWISE TRANSFERRED,
EXCEPT (X) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT AND A CURRENT PROSPECTUS, (Y) IN ACCORDANCE WITH RULE 144 UNDER THE
SECURITIES ACT OR (Z) PURSUANT TO ANOTHER APPLICABLE EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT. THE NOTES REPRESENTED HEREBY, AND ANY SHARES OF COMMON
STOCK ISSUABLE UPON CONVERSION THEREOF, MAY NOT BE OFFERED, SOLD, PLEDGED,
HEDGED OR OTHERWISE TRANSFERRED WITHOUT THE HOLDER THERETOFORE PROVIDING THE
COMPANY WITH SUCH CERTIFICATES OR OTHER DOCUMENTATION OR EVIDENCE AS A COMPANY
MAY REASONABLY REQUEST TO DETERMINE THAT SUCH OFFER, SALE, PLEDGE, HEDGE OR
OTHER TRANSFER COMPLIES WITH THE FOREGOING RESTRICTION.

IN ADDITION, THE NOTES REPRESENTED HEREBY, AND ANY SHARES OF COMMON STOCK
ISSUABLE UPON CONVERSION THEREOF, MAY NOT BE OFFERED, SOLD, PLEDGED, HEDGED OR
OTHERWISE TRANSFERRED WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH
CONSENT SHALL, FOR PURPOSES OF THIS SENTENCE, BE DEEMED TO HAVE BEEN GIVEN UPON
THE REQUEST OF THE HOLDER.

THE NOTES REPRESENTED HEREBY ARE GOVERNED BY THE PROVISIONS OF A SENIOR
CONVERTIBLE NOTE PURCHASE AGREEMENT, DATED AS OF MARCH 7, 2019 (THE
“AGREEMENT”), AMONG THE COMPANY AND THE INVESTORS NAMED THEREIN. BY ACCEPTING
ANY NOTE REPRESENTED HEREBY, THE HOLDER THEREOF WILL BE DEEMED TO AGREE TO BE
BOUND BY THE TERMS OF THE AGREEMENT.

THE NOTES REPRESENTED HEREBY WERE ISSUED WITH ORIGINAL ISSUE DISCOUNT UNDER
SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. A
HOLDER MAY OBTAIN THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE
AND YIELD TO MATURITY FOR SUCH NOTES BY SUBMITTING A REQUEST FOR SUCH
INFORMATION TO THE COMPANY AT SCYNEXIS, Inc.; 1 Evertrust Plaza, 13th Floor;
Jersey City, New Jersey; Attention: Eric Francois; Email:
eric.francois@scynexis.

6.0% Senior Convertible Notes due 2025

 

 

 

 

 

 

No. [  ]

 

U.S. $

[

]

SCYNEXIS, Inc., a Delaware corporation (herein called the “Company”), which term
includes any successor corporation under the Agreement referred to on the
reverse hereof, for value received hereby promises to pay to [   ], or
registered assigns, the principal sum of [   ] UNITED STATES DOLLARS (U.S.
$[  ]) (which amount may from time to time be increased or decreased by
adjustments made on the records of the Company in accordance with the
below-referred Agreement) on March 15, 2025. The Company will pay Principal
Amount of any Note and interest thereon as provided in the below-referred
Agreement.

Reference is made to the further provisions of this Note set forth on the
reverse hereof. Such further provisions shall for all purposes have the same
effect as though fully set forth at this place. Capitalized terms used but not
defined herein shall have such meanings as are ascribed to such terms in the
below-referred Agreement. In the case of any conflict between this Note and such
Agreement, the provisions of such Agreement shall control.

A-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCYNEXIS, INC.

 

 

 

 

 

Dated:

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 




A-2

--------------------------------------------------------------------------------

 

[FORM OF REVERSE OF NOTE]

SCYNEXIS, INC.

6.0% Senior Convertible Notes due 2025

This Note is one of a duly authorized issue of Notes of the Company, designated
as its 6.0% Senior Convertible Notes due 2025 (the “Notes”), initially limited
in aggregate principal amount to $16,000,000 all issued or to be issued under
and pursuant to a Senior Convertible Note Purchase Agreement dated as of March
7, 2019 (the “Agreement”) among the Company named therein and the Investors
named therein, to which Agreement and all agreements supplemental thereto
reference is hereby made for a description of the rights, limitations of rights,
obligations, duties and immunities thereunder of the Company and the Holder of
the Notes.

Except as provided for in the Agreement, Principal Amount on this Note shall be
payable, when and if due, only against surrender therefor, while payments of
interest on this Note shall be made, in accordance with the Agreement.

Interest. Stated Interest will accrue on this Note at a rate of 6.0% per annum,
payable quarterly in arrears on each March 15 and September 15 of each year,
commencing on [   ]. Special Interest may accrue on this Note in the manner
provided in the Agreement.

Ranking. The Notes constitute a general, senior unsubordinated and unsecured
obligation of the Company.

Conversion. The Notes are convertible into shares of Common Stock (and, if
applicable, cash in lieu of any fractional share of Common Stock) in the manner
provided in the Agreement.

For any Conversion Date that occurs prior to the Maturity Date (other than a
conversion in connection with a Make-Whole Fundamental Change), we will make an
Interest Make-Whole Payment to the converting holder equal to the sum of the
remaining scheduled payments of interest that would have been made on the notes
to be converted had such notes remained outstanding from the Conversion Date
through the Maturity Date.

Offers to Purchase Notes. The Agreement provides that, subject to certain
conditions and limitations, upon a Fundamental Change, the Company shall be
required to make an offer to purchase all of the Notes as provided in the
Agreement.

Redemption. The Notes will be subject to Redemption as provided in ARTICLE 5 of
the Agreement.

Acceleration of Maturity. Subject to certain exceptions in the Agreement, if an
Event of Default shall occur and be continuing, the Principal Amount, plus
interest through such date on all the Notes, may in certain circumstances become
due and payable.

Denominations. The Notes are issuable only in registered form in denominations
of $1,000 and any integral multiple of $1,000 in excess thereof, as provided in
the Agreement and subject to certain limitations therein set forth.

THIS NOTE, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO
THIS NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.




A-3

--------------------------------------------------------------------------------

 

CONVERSION NOTICE

If you want to convert all or any portion (which must be $1,000 or in integral
multiples of $1,000 in excess thereof) this Note, check the box: ☐ and specify
the Principal Amount to be so converted: $       ,000.

 

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Legal Name of Holder)

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant in a Recognized Signature

 

 

 

 

 

 

Guarantee Medallion Program

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Authorized Signatory

Note: Signatures must be guaranteed by an “eligible guarantor institution”
meeting the requirements of the Company or the transfer agent for the Company’s
Common Stock, as applicable, which requirements include membership or
participation in the Security Transfer Agent Medallion Program (“STAMP”) or such
other “signature guarantee program” as may be determined by the Company or the
transfer agent for the Company’s Common Stock in addition to, or in substitution
for, STAMP, all in accordance with the Securities Exchange Act of 1934, as
amended.




A-4

--------------------------------------------------------------------------------

 

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note repurchased in its entirety by the
Company pursuant to Section 4.04 of the Agreement, check the box: ☐

If you want to elect to have only a part of the principal amount of this Note
(which must be $1,000 or in integral multiples of $1,000 in excess thereof)
repurchased by the Company pursuant to Section 4.04 of the Agreement, state the
portion of such amount: $       ,000.

 

 

 

 

 

 

Dated:

 

Your Signature:

 

 

 

 

 

 

(Sign exactly as name appears on the other side of this Note)

 

 

 

 

 

 

A-5

--------------------------------------------------------------------------------

 

EXHIBIT B

[FORM OF RESTRICTED STOCK LEGEND]

THE OFFER AND SALE OF THE SHARES OF COMMON STOCK REPRESENTED HEREBY HAVE NOT
BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED, HEDGED OR OTHERWISE
TRANSFERRED, EXCEPT (1) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND A CURRENT PROSPECTUS, (2) IN ACCORDANCE WITH RULE 144
UNDER THE SECURITIES ACT, OR (3) PURSUANT TO ANOTHER APPLICABLE EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT.

 

 

 

 

 

 

 

 

 

 

B-1

--------------------------------------------------------------------------------

 

 

EXHIBIT C

Form of Closing Date Certificate

 

 

C-1